Exhibit 10.4
 
CRUSADER ENERGY GROUP INC.
2008 LONG TERM INCENTIVE PLAN
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page 1.   Purpose     1  
 
                2.   Definitions     1  
 
                3.   Administration     6  
 
               
 
  (a)   Authority of the Committee     6  
 
  (b)   Manner of Exercise of Committee Authority     7  
 
  (c)   Limitation of Liability     7  
 
                4.   Stock Subject to Plan     8  
 
               
 
  (a)   Overall Number of Shares Available for Delivery     8  
 
  (b)   Application of Limitation to Grants of Awards     8  
 
  (c)   Availability of Shares Not Issued under Awards     8  
 
  (d)   Stock Offered     8  
 
                5.   Eligibility; Per Person Award Limitations     9  
 
                6.   Specific Terms of Awards     9  
 
               
 
  (a)   General     9  
 
  (b)   Options     9  
 
  (c)   Stock Appreciation Rights     10  
 
  (d)   Restricted Stock     12  
 
  (e)   Restricted Stock Units     12  
 
  (f)   Bonus Stock and Awards in Lieu of Obligations     13  
 
  (g)   Dividend Equivalents     13  
 
  (h)   Other Stock-Based Awards     13  
 
                7.   Certain Provisions Applicable to Awards     14  
 
               
 
  (a)   Termination of Employment     14  
 
  (b)   Stand-Alone, Additional, Tandem, and Substitute Awards     14  
 
  (c)   Term of Awards     14  
 
  (d)   Form and Timing of Payment under Awards; Deferrals     14  
 
  (e)   Exemptions from Section 16(b) Liability     15  
 
  (f)   Non-Competition Agreement     15  
 
                8.   Performance and Annual Incentive Awards     15  
 
               
 
  (a)   Performance Conditions     15  
 
  (b)   Performance Awards Granted to Designated Covered Employees     15  
 
  (c)   Annual Incentive Awards Granted to Designated Covered Employees     17  
 
  (d)   Written Determinations     18  
 
  (e)   Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of
the Code     18  
 
                9.   Recapitalization or Reorganization; Change in Control    
19  
 
               
 
  (a)   Existence of Plan and Awards     19  
 
  (b)   Subdivision or Consolidation of Shares     19  

i 



--------------------------------------------------------------------------------



 



                              Page
 
  (c)   Corporate Recapitalization     20  
 
  (d)   Additional Issuances     20  
 
  (e)   Change in Control     21  
 
  (f)   Change in Control Price     22  
 
  (g)   No Deferred Compensation     22  
 
  (h)   Certain Additional Payments by the Company     22  
 
                10.   General Provisions     23  
 
               
 
  (a)   Transferability     23  
 
  (b)   Taxes     24  
 
  (c)   Changes to this Plan and Awards     25  
 
  (d)   Limitation on Rights Conferred under Plan     25  
 
  (e)   Unfunded Status of Awards     25  
 
  (f)   Nonexclusivity of this Plan     25  
 
  (g)   Severability     25  
 
  (h)   Governing Law     26  
 
  (i)   Conditions to Delivery of Stock     26  

     
Information Regarding Awards
  Exhibit A
Option Award Agreement
  Exhibit B

ii 



--------------------------------------------------------------------------------



 



CRUSADER ENERGY GROUP INC.
2008 Long-Term Incentive Plan
     1. Purpose. The purpose of the Crusader Energy Group Inc. 2008 Long-Term
Incentive Plan (the “Plan”) is to provide a means through which Crusader Energy
Group Inc., a Nevada corporation formerly known as Westside Energy Corporation
(the “Company”), and its Subsidiaries may attract and retain able persons as
employees, directors and consultants of the Company and to provide a means
whereby those persons upon whom the responsibilities of the successful
administration and management of the Company rest, and whose present and
potential contributions to the welfare of the Company are of importance, can
acquire and maintain stock ownership, or awards the value of which is tied to
the performance of the Company, thereby strengthening their concern for the
welfare of the Company and their desire to remain in its devoted employ. A
further purpose of this Plan is to provide such employees and directors with
additional incentive and reward opportunities designed to enhance the profitable
growth of the Company. Accordingly, this Plan primarily provides for the
granting of Incentive Stock Options, options which do not constitute Incentive
Stock Options, Restricted Stock Awards, Restricted Stock Units, Stock
Appreciation Rights or any combination of the foregoing, as is best suited to
the circumstances of the particular individual as provided herein.
     2. Definitions. For purposes of this Plan, the following terms shall be
defined as set forth below:
          (a) “Annual Incentive Award” means a conditional right granted to a
Participant under Section 8(c) hereof to receive a cash payment, Stock or other
Award, unless otherwise determined by the Committee, after the end of a
specified year.
          (b) “Award” means any Option, SAR (including Limited SAR), Restricted
Stock Award, Restricted Stock Unit, Dividend Equivalent, Other Stock-Based
Award, Performance Award or Annual Incentive Award, together with any other
right or interest granted to a Participant under this Plan.
          (c) “Beneficiary” means one or more persons, trusts or other entities
which have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under this Plan upon such Participant’s death or to which Awards or
other rights are transferred if and to the extent permitted under Section 10(a)
hereof. If, upon a Participant’s death, there is no designated Beneficiary or
surviving designated Beneficiary, then the term Beneficiary means the persons,
trusts or other entities entitled by will or the laws of descent and
distribution to receive such benefits.
          (d) “Beneficial Owner” or “Beneficial Ownership” or “Beneficially
Owns” shall have the meaning ascribed to such terms in, or be interpreted in a
manner consistent with, Rule 13d-3 under the Exchange Act and any successor to
such rule.

 



--------------------------------------------------------------------------------



 



          (e) “Board” means the Company’s Board of Directors.
          (f) “Business Day” means any day other than a Saturday, a Sunday, or a
day on which banking institutions in the State of New York or in the State of
Oklahoma are authorized or obligated by law or executive order to close.
          (g) “Change in Control” means the occurrence of any of the following
events:
               (i) Subject to the last paragraph of this Section 2(g), the
acquisition by any Person or Group of Beneficial Ownership of forty percent
(40%) or more of either (x) the then outstanding shares of Stock (the
“Outstanding Company Stock”) or (y) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors or similar governing body (the “Outstanding Company Voting
Securities” and, together with the Outstanding Company Stock, the “Company
Securities”); or
               (ii) Members of the Incumbent Board cease to constitute at least
a majority of the members of the Board; or
               (iii) Consummation of a reorganization, merger, consolidation,
sale or other disposition of all or substantially all of the assets of the
Company or an acquisition of assets of another company (a “Business
Combination”), in each case, unless, following such Business Combination,
(A) all or substantially all of the Persons who were the Beneficial Owners of
Company Securities immediately prior to such Business Combination Beneficially
Own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock or common equity interests and the
combined voting power of the then outstanding Voting Securities, as the case may
be, of the entity resulting from such Business Combination (including without
limitation an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Company Securities,
(B) no Person or Group (excluding any employee benefit plan (or related trust)
of the Company or the entity resulting from such Business Combination)
Beneficially Owns, directly or indirectly, forty percent (40%) or more of,
respectively, the then outstanding shares of common stock or common equity
interests of the entity resulting from such Business Combination or the combined
voting power of the then outstanding Voting Securities of such entity except to
the extent that such ownership results solely from ownership of the Company that
existed prior to the Business Combination, and (C) at least a majority of the
members of the board of directors or similar governing body of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or
               (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
               Notwithstanding the foregoing clause (i) of this Section 2(g):
(x) the following acquisitions (whether the acquiring Person or Group acquires
Beneficial Ownership of forty percent (40%) or

2



--------------------------------------------------------------------------------



 



more of the Outstanding Company Stock or Outstanding Company Voting Securities
or any such acquisition results in any other Person or Group (other than the
acquiring Person or Group) Beneficially Owning forty percent (40%) or more of
the Outstanding Company Stock or Outstanding Company Voting Securities) shall
not constitute a Change in Control unless, following such acquisition, any
Person or Group (other than the acquiring Person or Group effecting the
acquisition pursuant to the following clauses (A) through (D)) who becomes the
Beneficial Owner of forty percent (40%) or more of the Outstanding Company Stock
or Outstanding Company Voting Securities as a result of one or more of such
acquisitions shall thereafter acquire any additional shares of Company
Securities and, following such acquisition, Beneficially Owns forty percent
(40%) or more of either the Outstanding Company Stock or Outstanding Company
Voting Securities, in which case such acquisition shall constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company
or (D) any acquisition by any entity pursuant to a transaction which complies
with clauses (A), (B) and (C) of the foregoing clause (iii) of this
Section 2(g); and (y) the acquisition of Beneficial Ownership of shares of Stock
by the Crusader Parent Entities pursuant to the Contribution Agreement, the
corresponding acquisition of Beneficial Ownership of shares of Stock by any
other Person or Group deemed to Beneficially Own the Stock so acquired by the
Crusader Parent Entities (any such Person and/or Group, collectively with the
Crusader Parent Entities and the Crusader Distributees, the “Crusader Group”)
and the acquisition of Beneficial Ownership of shares of Stock as a result of
the distribution by a Crusader Parent Entity to Crusader Distributees of shares
of Stock acquired pursuant to the Contribution Agreement or directly from the
Company prior to the date of the Contribution Agreement shall not constitute a
Change of Control, provided that if, (1) for so long as the shares of Stock
Beneficially Owned by any member of the Crusader Group equals or exceeds forty
percent (40%) of the Outstanding Company Stock or the Outstanding Company Voting
Securities, such member of the Crusader Group shall obtain Beneficial Ownership
of shares of Stock (other than as a result of any acquisition described in the
foregoing clauses (A) through (D) of this paragraph or pursuant to an Award
issued under this Plan) representing one percent (1%) or more of the Outstanding
Company Stock or Outstanding Company Voting Securities or (2) at any time after
such member of the Crusader Group shall cease to Beneficially Own forty percent
(40%) or more of the Outstanding Company Stock and Outstanding Company Voting
Securities, such member of the Crusader Group shall obtain Beneficial Ownership
of shares of Stock (other than as a result of any acquisition described in the
foregoing clauses (A) through (D) of this paragraph or pursuant to an Award
issued under this Plan) representing forty percent (40%) or more of either the
Outstanding Company Stock or Outstanding Company Voting Securities, then in the
case of either (1) or (2) a Change of Control shall be deemed to occur.
          (h) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, including regulations thereunder and successor provisions and
regulations thereto.
          (i) “Committee” means a committee of two or more directors designated
by the Board to administer this Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
directors, each of whom shall be a Qualified Member except to the extent that

3



--------------------------------------------------------------------------------



 



administration of this Plan by “outside directors” is not then required in order
to qualify for tax deductibility under section 162(m) of the Code.
          (j) “Contribution Agreement” means that certain Contribution
Agreement, dated as of December 31, 2007, by and among the Company and Knight
Energy Group I Holding Co., LLC, Knight Energy Group II Holding Company, LLC,
Knight Energy Management Holding Company, LLC, Hawk Energy Fund I Holding
Company, LLC, RCH Energy Opportunity Fund I, L.P., David D. Le Norman, Crusader
Energy Group Holding Co., LLC, Knight Energy Group, LLC, Knight Energy Group II,
LLC, Knight Energy Management, LLC, Hawk Energy Fund I, LLC, RCH Upland
Acquisition, LLC, Crusader Management Corporation, and Crusader Energy Group,
LLC.
          (k) “Covered Employee” means an Eligible Person who is a Covered
Employee as specified in Section 8(e) of this Plan.
          (l) “Crusader Distributees” means holders of equity interests in any
Crusader Parent Entity who receives a distribution from such Crusader Parent
Entity of Shares of Stock acquired pursuant to the Contribution Agreement or
directly from the Company prior to the date of the Contribution Agreement.
          (m) “Crusader Parent Entities” has the meaning set forth in the
Contribution Agreement.
          (n) “Dividend Equivalent” means a right, granted to a Participant
under Section 6(g), to receive cash, Stock, other Awards or other property equal
in value to dividends paid with respect to a specified number of shares of
Stock, or other periodic payments.
          (o) “Effective Date” means the closing date of the transactions
contemplated by the Contribution Agreement.
          (p) “Eligible Person” means all officers and employees of the Company
or of any of its Subsidiaries, and other persons who provide services to the
Company or any of its Subsidiaries, including directors of the Company. An
employee on leave of absence may be considered as still in the employ of the
Company or its Subsidiary for purposes of eligibility for participation in this
Plan.
          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, including rules thereunder and successor provisions
and rules thereto.
          (r) “Fair Market Value” means, for a particular date, if the Stock is
then listed or admitted to trading on a national securities exchange, is quoted
on the OTC Bulletin Board or is quoted on any other interdealer quotation system
or regularly quoted by member firms of the National Association of Securities
Dealers, Inc. (if the Stock is so listed, traded or quoted it shall be referred
to as “Publicly Traded”), the closing sales price on the date of determination
(if such date is a trading day) or, if such date is not a

4



--------------------------------------------------------------------------------



 



trading day, on the last trading day immediately preceding the date of
determination. In the event shares of Stock are not Publicly Traded at the time
a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made by the Committee in such
manner as it deems appropriate.
          (s) “Group” shall have the meaning ascribed to such term in section
13(d)(3) or 14(d)(2) of the Exchange Act.
          (t) “Incentive Stock Option” or “ISO” means any Option intended to be
and designated as an incentive stock option within the meaning of section 422 of
the Code or any successor provision thereto.
          (u) “Incumbent Board” shall mean individuals who, as of the Effective
Date, constitute the Board and any other individual who becomes a director of
the Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.
          (v) “Option” means a right, granted to a Participant under Section
6(b) hereof, to purchase Stock or other Awards at a specified price during
specified time periods.
          (w) “Other Stock-Based Awards” means Awards granted to a Participant
under Section 6(h) hereof.
          (x) “Participant” means a person who has been granted an Award under
this Plan which remains outstanding, including a person who is no longer an
Eligible Person.
          (y) “Performance Award” means a right, granted to a Participant under
Section 8 hereof, to receive Awards based upon performance criteria specified by
the Committee.
          (z) “Person” or “person” means any person or entity of any nature
whatsoever, specifically including an individual, a firm, a company, a
corporation, a partnership, a limited liability company, a joint venture, a
trust or other entity; a Person, together with that Person’s “affiliates” and
“associates” (as those terms are defined in Rule 12b-2 under the Exchange Act),
and any Persons acting as a partnership, limited partnership, joint venture,
association, syndicate or other group (whether or not formally organized), or
otherwise acting jointly or in concert or in a coordinated or consciously
parallel manner (whether or not pursuant to any express agreement), for the
purpose of acquiring, holding, voting or disposing of securities of the Company
with such Person, shall be deemed a single “Person.”
          (aa) “Qualified Member” means a member of the Committee who is a
“nonemployee director” within the meaning of Rule 16b-3(b)(3) under the Exchange
Act and an “outside director” within the meaning of Treasury Regulation 1.162-27
under section 162(m) of the Code.

5



--------------------------------------------------------------------------------



 



          (bb) “Restricted Stock” means Stock granted to a Participant under
Section 6(d) hereof that is subject to certain restrictions and to a risk of
forfeiture.
          (cc) “Restricted Stock Unit” means a right, granted to a Participant
under Section 6(e) hereof, to receive Stock, cash or a combination thereof at
the end of a specified deferral period.
          (dd) “Reverse Stock Split” has the meaning set forth in the
Contribution Agreement.
          (ee) “Securities Act” means the Securities Act of 1933, as amended
from time to time, including rules thereunder and successor provisions and rules
thereto.
          (ff) “Stock” means the Company’s common stock, par value $.01 per
share, and such other securities as may be substituted (or resubstituted) for
Stock pursuant to Section 9.
          (gg) “Stock Appreciation Right” or “SAR” means a right granted to a
Participant under Section 6(c) hereof.
          (hh) “Subsidiary” means, with respect to any Person, any corporation
or other entity of which a majority of the voting power of the voting equity
securities or equity interests is owned, directly or indirectly, by that Person.
          (ii) “Voting Securities” means, with respect to a specified Person,
securities of such Person entitled to vote generally in the election of
directors or similar governing body of such Person.
     3. Administration.
          (a) Authority of the Committee. This Plan shall be administered by the
Committee except to the extent the Board elects to administer this Plan, in
which case references herein to the “Committee” shall be deemed to include
references to the “Board.” Subject to the express provisions of the Plan and
Rule 16b-3 under the Exchange Act, the Committee shall have the authority, in
its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to the Plan;
(ii) determine the Eligible Persons to whom, and the time or times at which,
Awards shall be granted; (iii) determine the amount of cash and the number of
shares of Stock, Stock Appreciation Rights, Restricted Stock Units or Restricted
Stock Awards, or any combination thereof, that shall be the subject of each
Award; (iv) determine the terms and provisions of each Award agreement (which
need not be identical), including provisions defining or otherwise relating to
(A) the term and the period or periods and extent of exercisability of the
Award, (B) the extent to which the transferability of shares of Stock issued or
transferred pursuant to any Award is restricted, (C) except as otherwise
provided herein, the effect of termination of employment of a Participant on the
Award, and (D) the effect of approved leaves of absence (consistent with any
applicable regulations of the Internal Revenue Service); (v) accelerate the time
of exercisability of any Award that has been granted; (vi) construe the
respective Award agreements and the Plan; (vii) make determinations of the Fair
Market Value of the Stock pursuant to the Plan; (viii) delegate its duties under
the Plan to

6



--------------------------------------------------------------------------------



 



such agents as it may appoint from time to time, provided that the Committee may
not delegate its duties with respect to making Awards to, or otherwise with
respect to Awards granted to, Eligible Persons who are subject to section 16(b)
of the Exchange Act or section 162(m) of the Code; (ix) terminate, modify or
amend the Plan; and (x) make all other determinations, perform all other acts,
and exercise all other powers and authority necessary or advisable for
administering the Plan, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. Subject to Rule 16b-3 under
the Exchange Act and section 162(m) of the Code, the Committee may correct any
defect, supply any omission, or reconcile any inconsistency in the Plan, in any
Award, or in any Award agreement in the manner and to the extent it deems
necessary or desirable to carry the Plan into effect, and the Committee shall be
the sole and final judge of that necessity or desirability. The determinations
of the Committee on the matters referred to in this Section 3(a) shall be final
and conclusive.
          (b) Manner of Exercise of Committee Authority. At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award granted or to be granted to a Participant who is then
subject to section 16 of the Exchange Act in respect of the Company, or relating
to an Award intended by the Committee to qualify as “performance-based
compensation” within the meaning of section 162(m) of the Code and the
regulations thereunder, may be taken either (i) by a subcommittee, designated by
the Committee, composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action; provided, however, that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of this Plan. Any action of the
Committee shall be final, conclusive and binding on all persons, including the
Company, its Subsidiaries, stockholders, Participants, Beneficiaries, and
transferees under Section 10(a) hereof or other persons claiming rights from or
through a Participant. The express grant of any specific power to the Committee,
and the taking of any action by the Committee, shall not be construed as
limiting any power or authority of the Committee. The Committee may delegate to
officers or managers of the Company or any of its Subsidiaries, or committees
thereof, the authority, subject to such terms as the Committee shall determine,
to perform such functions, including administrative functions, as the Committee
may determine, to the extent that such delegation will not result in the loss of
an exemption under Rule 16b-3(d)(1) under the Exchange Act for Awards granted to
Participants subject to section 16 of the Exchange Act in respect of the Company
and will not cause Awards intended to qualify as “performance-based
compensation” under section 162(m) of the Code to fail to so qualify. The
Committee may appoint agents to assist it in administering this Plan.
          (c) Limitation of Liability. The Committee and each member thereof
shall be entitled to, in good faith, rely or act upon any report or other
information furnished to him or her by any officer or employee of the Company or
any of its Subsidiaries, the Company’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of this Plan.
Members of the Committee and any officer or employee of the Company or its
Subsidiary acting at the direction or on behalf of the Committee shall not be
personally liable for any action or determination taken or made in good faith
with respect to this Plan, and shall, to the

7



--------------------------------------------------------------------------------



 



fullest extent permitted by law, be indemnified and held harmless by the Company
with respect to any such action or determination.
     4. Stock Subject to Plan.
          (a) Overall Number of Shares Available for Delivery. Subject to
adjustment in a manner consistent with any adjustment made pursuant to
Section 9, (i) the total number of shares of Stock reserved and available for
delivery in connection with Awards under this Plan shall not exceed 37,310,000
shares and (ii) the total number of shares of Stock reserved and available for
delivery in connection with ISOs under this Plan shall not exceed 37,310,000
shares, in each case subject to adjustment in a manner consistent with Section 9
hereof; provided that the total number of shares of Stock that may be reserved
and available for delivery under this Plan shall not exceed 37,310,000 in the
aggregate. Notwithstanding the foregoing, if the Reverse Stock Split occurs
prior to the Effective Date, then the total number of shares of Stock reserved
and available for delivery in connection with Awards under this Plan shall not
exceed 18,655,000 shares and the total number of shares of Stock reserved and
available for delivery in connection with ISOs under this Plan shall not exceed
18,655,000 shares and the total number of shares of Stock that may be received
and available for delivery under this Plan shall not exceed 18,655,000, in each
case subject to adjustment in a manner consistent with Section 9 hereof
(provided that no further adjustment for the Reverse Stock Split shall be made
under Section 9 if the adjustments described in this Section 4(a) are made). No
Award may be granted under the Plan on or after the ten (10) year anniversary of
the Effective Date.
          (b) Application of Limitation to Grants of Awards. No Award may be
granted if the number of shares of Stock to be delivered in connection with such
Award exceeds the number of shares of Stock remaining available under this Plan
minus the number of shares of Stock issuable in settlement of or relating to
then-outstanding Awards. The Committee may adopt reasonable counting procedures
to ensure appropriate counting, avoid double counting (as, for example, in the
case of tandem or substitute awards) and make adjustments if the number of
shares of Stock actually delivered differs from the number of shares previously
counted in connection with an Award.
          (c) Availability of Shares Not Issued under Awards. Shares of Stock
subject to an Award under this Plan that expire or are canceled, forfeited,
settled in cash or otherwise terminated without an issuance of shares to the
Participant, including (i) the number of shares withheld in payment of any
exercise or purchase price of an Award or taxes relating to Awards, and (ii) the
number of shares surrendered in payment of any exercise or purchase price of an
Award or taxes relating to any Award, will again be available for Awards under
this Plan, except that if any such shares could not again be available for
Awards to a particular Participant under any applicable law or regulation, such
shares shall be available exclusively for Awards to Participants who are not
subject to such limitation.
          (d) Stock Offered. The shares to be delivered under the Plan shall be
made available from (i) authorized but unissued shares of Stock, (ii) Stock held
in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

8



--------------------------------------------------------------------------------



 



     5. Eligibility; Per Person Award Limitations. Awards may be granted under
this Plan only to Persons who are Eligible Persons at the time of grant thereof.
In each fiscal year or twelve (12) month period, as applicable, during any part
of which this Plan is in effect, a Covered Employee may not be granted
(a) Awards (other than Awards designated to be paid only in cash) relating to
more than 18,000,000 shares of Stock (or, if the Reverse Stock Split occurs
prior to the Effective Date hereof, more than 9,000,000 shares of Stock),
subject to adjustment in a manner consistent with any adjustment made pursuant
to Section 9, and (b) Awards designated to be paid only in cash having a value
determined on the date of grant in excess of $54,000,000.
     6. Specific Terms of Awards.
          (a) General. Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 10(c)), such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. The Committee shall retain full power and discretion to
accelerate, waive or modify, at any time, any term or condition of an Award that
is not mandatory under this Plan; provided, however, that the Committee shall
not have any discretion to accelerate, waive or modify any term or condition of
an Award that is intended to qualify as “performance-based compensation” for
purposes of section 162(m) of the Code if such discretion would cause the Award
to not so qualify.
          (b) Options. The Committee is authorized to grant Options to
Participants on the following terms and conditions:
               (i) Exercise Price. Each Option agreement shall state the
exercise price per share of Stock (the “Exercise Price”); provided, however,
that the Exercise Price per share of Stock subject to an Option shall not be
less than the greater of (A) the par value per share of the Stock or (B) one
hundred percent (100%) of the Fair Market Value per share of the Stock as of the
date of grant of the Option; provided, further that, in the case of an
individual who owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or its parent or
any of its Subsidiaries, the Exercise Price per share of Stock subject to an ISO
shall not be less than the greater of (1) the par value per share of the Stock
and (2) one hundred and ten percent (110%) of the Fair Market Value per share of
the Stock on the date of grant.
               (ii) Time and Method of Exercise. The Committee shall determine
the time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such Exercise
Price may be paid or deemed to be paid, the form of such payment, including
without limitation cash, Stock, other Awards or awards granted under other plans
of the Company or any of its Subsidiaries, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis), and the methods by or forms in which Stock will be delivered or deemed
to be delivered to Participants, including, but not limited to, the delivery of
Restricted Stock subject to Section 6(d). In the case

9



--------------------------------------------------------------------------------



 



of an exercise whereby the Exercise Price is paid with Stock, such Stock shall
be valued as of the date of exercise.
               (iii) ISOs. The terms of any ISO granted under this Plan shall
comply in all respects with the provisions of section 422 of the Code. Anything
in this Plan to the contrary notwithstanding, no term of this Plan relating to
ISOs (including any SAR in tandem therewith) shall be interpreted, amended or
altered, nor shall any discretion or authority granted under this Plan be
exercised, so as to disqualify either this Plan or any ISO under section 422 of
the Code, unless the Participant has first requested the change that will result
in such disqualification. ISOs shall not be granted more than ten (10) years
after the earlier of the adoption of this Plan or the approval of this Plan by
the Company’s stockholders. Notwithstanding the foregoing, the Fair Market Value
of shares of Stock subject to an ISO and the aggregate Fair Market Value of
shares of stock of any parent or Subsidiary of the Company (within the meaning
of sections 424(e) and (f) of the Code) subject to any other incentive stock
option (within the meaning of section 422 of the Code) of the Company or of a
parent or Subsidiary of the Company (within the meaning of sections 424(e) and
(f) of the Code), as applicable, that first becomes purchasable by a Participant
in any calendar year may not (with respect to that Participant) exceed $100,000,
or such other amount as may be prescribed under section 422 of the Code or
applicable regulations or rulings from time to time. As used in the previous
sentence, Fair Market Value shall be determined as of the date the incentive
stock options are granted. Failure to comply with this provision shall not
impair the enforceability or exercisability of any Option, but shall cause the
excess amount of shares to be reclassified in accordance with the Code.
          (c) Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants on the following terms and conditions:
               (i) Right to Payment. An SAR shall confer on the Participant to
whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one share of Stock on the date of exercise over
(B) the grant price of the SAR as determined by the Committee.
               (ii) Rights Related to Options. A Stock Appreciation Right
granted pursuant to an Option shall entitle a Participant, upon exercise, to
surrender that Option or any portion thereof, to the extent unexercised, and to
receive payment of an amount computed pursuant to Section 6(c)(ii)(B). That
Option shall then cease to be exercisable to the extent surrendered. Stock
Appreciation Rights granted in connection with an Option shall be subject to the
terms of the Award agreement governing the Option, which shall comply with the
following provisions in addition to those applicable to Options:
          (A) A Stock Appreciation Right granted in connection with an Option
shall be exercisable only at such time or times and only to the extent that the
related Option is exercisable and shall not be transferable except to the extent
that the related Option is transferable.

10



--------------------------------------------------------------------------------



 



          (B) Upon the exercise of a Stock Appreciation Right related to an
Option, a Participant shall be entitled to receive payment from the Company of
an amount determined by multiplying:
          (1) the difference obtained by subtracting the Exercise Price of a
share of Stock specified in the related Option from the Fair Market Value of a
share of Stock on the date of exercise of the Stock Appreciation Right, by
          (2) the number of shares as to which that Stock Appreciation Right has
been exercised.
               (iii) Right Without Option. A Stock Appreciation Right granted
independent of an Option shall be exercisable as determined by the Committee and
set forth in the Award agreement governing the Stock Appreciation Right, which
Award agreement shall comply with the following provisions:
          (A) Each Award agreement shall state the total number of shares of
Stock to which the Stock Appreciation Right relates.
          (B) Each Award agreement shall state the time or periods in which the
right to exercise the Stock Appreciation Right or a portion thereof shall vest
and the number of shares of Stock for which the right to exercise the Stock
Appreciation Right shall vest at each such time or period.
          (C) Each Award agreement shall state the date at which the Stock
Appreciation Rights shall expire if not previously exercised.
          (D) Each Stock Appreciation Right shall entitle a Participant, upon
exercise thereof, to receive payment of an amount determined by multiplying:
          (1) the difference obtained by subtracting the Fair Market Value of a
share of Stock on the date of grant of the Stock Appreciation Right from the
Fair Market Value of a share of Stock on the date of exercise of that Stock
Appreciation Right, by
          (2) the number of shares as to which the Stock Appreciation Right has
been exercised.
               (iv) Terms. Except as otherwise provided herein, the Committee
shall determine, at the date of grant or thereafter, the time or times at which
and the circumstances under which an SAR may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the method of exercise, method of settlement, form of
consideration payable in settlement, method by or forms in which Stock will be
delivered or deemed to be delivered to Participants, whether or not an SAR shall
be in tandem or in combination with any other Award, and any other terms and
conditions of any SAR. SARs may be either freestanding or in tandem with other
Awards.

11



--------------------------------------------------------------------------------



 



          (d) Restricted Stock. The Committee is authorized to grant Restricted
Stock to Participants on the following terms and conditions:
               (i) Grant and Restrictions. Restricted Stock shall be subject to
such restrictions on transferability, risk of forfeiture and other restrictions,
if any, as the Committee may impose, which restrictions may lapse separately or
in combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise, as the Committee may determine at the date of grant
or thereafter. During the restricted period applicable to the Restricted Stock,
the Restricted Stock may not be sold, transferred, pledged, hypothecated,
margined or otherwise encumbered by the Participant.
               (ii) Certificates for Stock. Restricted Stock granted under this
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Stock are registered in the name of the
Participant, the Committee may require that such certificates bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Restricted Stock, that the Company retain physical possession
of the certificates, and that the Participant deliver a stock power to the
Company, endorsed in blank, relating to the Restricted Stock.
               (iii) Dividends and Splits. Unless otherwise determined by the
Committee, Stock distributed in connection with a Stock split or Stock dividend,
and other property (other than cash) distributed as a dividend, shall be subject
to restrictions and a risk of forfeiture to the same extent as the Restricted
Stock with respect to which such Stock or other property has been distributed.
          (e) Restricted Stock Units. The Committee is authorized to grant
Restricted Stock Units to Participants, which are rights to receive Stock or
cash (or a combination thereof) at the end of a specified deferral period,
subject to the following terms and conditions:
               (i) Award and Restrictions. Settlement of an Award of Restricted
Stock Units shall occur upon expiration of the deferral period specified for
such Restricted Stock Unit by the Committee (or, if permitted by the Committee,
as elected by the Participant). In addition, Restricted Stock Units shall be
subject to such restrictions (which may include a risk of forfeiture) as the
Committee may impose, if any, which restrictions may lapse at the expiration of
the deferral period or at earlier specified times (including based on
achievement of performance goals and/or future service requirements), separately
or in combination, in installments or otherwise, as the Committee may determine.
Restricted Stock Units shall be satisfied by the delivery of cash or Stock in
the amount equal to the Fair Market Value of the specified number of shares of
Stock covered by the Restricted Stock Units, or a combination thereof, as
determined by the Committee at the date of grant or thereafter.
               (ii) Dividend Equivalents. Unless otherwise determined by the
Committee at date of grant, Dividend Equivalents on the specified number of
shares of Stock covered by an Award of Restricted Stock Units shall be either
(A) paid with respect to such Restricted Stock Units on the dividend payment
date in cash or in shares of unrestricted Stock having a Fair Market Value equal
to the amount of such dividends, or (B) deferred with respect

12



--------------------------------------------------------------------------------



 



to such Restricted Stock Units and the amount or value thereof automatically
deemed reinvested in additional Restricted Stock Units, as the Committee shall
determine or permit the Participant to elect.
          (f) Bonus Stock and Awards in Lieu of Obligations. The Committee is
authorized to grant Stock as a bonus, or to grant Stock or other Awards in lieu
of obligations to pay cash or deliver other property under this Plan or under
other plans or compensatory arrangements, provided that, in the case of
Participants subject to section 16 of the Exchange Act, the amount of such
grants remains within the discretion of the Committee to the extent necessary to
ensure that acquisitions of Stock or other Awards are exempt from liability
under section 16(b) of the Exchange Act. Stock or Awards granted hereunder shall
be subject to such other terms as shall be determined by the Committee. In the
case of any grant of Stock to an officer of the Company or of one of its
Subsidiaries in lieu of salary or other cash compensation, the number of shares
granted in place of such compensation shall be reasonable, as determined by the
Committee.
          (g) Dividend Equivalents. The Committee is authorized to grant
Dividend Equivalents to a Participant, entitling the Participant to receive
cash, Stock, other Awards, or other property equal in value to dividends paid
with respect to a specified number of shares of Stock, or other periodic
payments. Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award. The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Stock, Awards, or other investment vehicles, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify.
          (h) Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of this Plan, including without limitation
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Stock, purchase rights for Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of or the performance of specified Subsidiaries
of the Company. The Committee shall determine the terms and conditions of such
Awards. Stock delivered pursuant to an Award in the nature of a purchase right
granted under this Section 6(h) shall be purchased for such consideration, paid
for at such times, by such methods, and in such forms, including, without
limitation, cash, Stock, other Awards, or other property, as the Committee shall
determine. Cash awards, as an element of or supplement to any other Award under
this Plan, may also be granted pursuant to this Section 6(h).
          (i) Effective Date Awards. On the Effective Date after the
consummation of the transactions contemplated by the Contribution Agreement, the
Awards of Options as set forth on Exhibit A shall be issued to those persons, in
such amounts, as set forth on Exhibit A, and all of such Awards set forth on
Exhibit A shall be made pursuant to an Award agreement in the form attached
hereto as Exhibit B. To the extent that any provision of such Award agreement

13



--------------------------------------------------------------------------------



 



conflicts with the expressly applicable terms of the Plan, the terms of such
Award agreement shall control.
     7. Certain Provisions Applicable to Awards.
          (a) Termination of Employment. Except as provided herein, the
treatment of an Award upon a termination of employment or any other service
relationship by and between a Participant and the Company or any of its
Subsidiaries shall be specified in the Award agreement controlling such Award.
          (b) Stand-Alone, Additional, Tandem, and Substitute Awards. Awards
granted under this Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution or exchange
for, any other Award or any award granted under another plan of the Company, its
Subsidiaries, or any business entity to be acquired by the Company or one of its
Subsidiaries, or any other right of a Participant to receive payment from the
Company or its Subsidiaries. Such additional, tandem and substitute or exchange
Awards may be granted at any time. If an Award is granted in substitution or
exchange for another Award, the Committee shall require the surrender of such
other Award in consideration for the grant of the new Award. In addition, Awards
may be granted in lieu of cash compensation, including in lieu of cash amounts
payable under other plans of the Company or any Subsidiary of the Company, in
which the value of Stock subject to the Award is equivalent in value to the cash
compensation (for example, Restricted Stock Units or Restricted Stock), or in
which the exercise price, grant price or purchase price of the Award in the
nature of a right that may be exercised is equal to the Fair Market Value of the
underlying Stock minus the value of the cash compensation surrendered (for
example, Options granted with an exercise price “discounted” by the amount of
the cash compensation surrendered).
          (c) Term of Awards. The term of each Award shall be for such period as
may be determined by the Committee; provided that in no event shall the term of
any Option or SAR exceed a period of ten (10) years (or such shorter term as may
be required in respect of an ISO under section 422 of the Code).
          (d) Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of this Plan and any applicable Award agreement, payments to be made by
the Company or its Subsidiaries upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including without limitation cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, in installments, or
on a deferred basis. Except as otherwise provided herein, the settlement of any
Award (other than Restricted Stock) may be accelerated, and cash may be paid in
lieu of Stock in connection with such settlement, in the discretion of the
Committee or upon occurrence of one or more specified events (in addition to a
Change in Control) stated in an Award agreement. Installment or deferred
payments may be required by the Committee (subject to Section 10(c) of this
Plan, including the consent provisions thereof in the case of any deferral of an
outstanding Award not provided for in the original Award agreement) or permitted
at the election of the Participant on terms and conditions established by the
Committee. Payments may include, without limitation, provisions for the payment
or crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in

14



--------------------------------------------------------------------------------



 



respect of installment or deferred payments denominated in Stock. Any deferral
shall only be allowed as is provided in a separate deferred compensation plan
adopted by the Company. This Plan shall not constitute an “employee benefit
plan” for purposes of section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.
          (e) Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to section 16 of the Exchange Act shall be exempt from such
section pursuant to an applicable exemption (except for transactions
acknowledged in writing to be non-exempt by such Participant). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 under the Exchange Act as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 under the
Exchange Act so that such Participant shall avoid liability under section 16(b)
of the Exchange Act.
          (f) Non-Competition Agreement. Each Participant to whom an Award is
granted under this Plan may be required to agree in writing as a condition to
the granting of such Award not to engage in conduct in competition with the
Company or any of its Subsidiaries for a period after the termination of such
Participant’s employment with the Company and its Subsidiaries as determined by
the Committee.
     8. Performance and Annual Incentive Awards.
          (a) Performance Conditions. The right of a Participant to exercise or
receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions, and may
exercise its discretion to reduce or increase the amounts payable under any
Award subject to performance conditions, except as limited under Sections 8(b)
and 8(c) hereof in the case of a Performance Award or Annual Incentive Award
intended to qualify under section 162(m) of the Code.
          (b) Performance Awards Granted to Designated Covered Employees. If the
Committee determines that a Performance Award to be granted to an Eligible
Person who is designated by the Committee as likely to be a Covered Employee
should qualify as “performance-based compensation” for purposes of section
162(m) of the Code, the grant, exercise and/or settlement of such Performance
Award may be contingent upon achievement of pre-established performance goals
and other terms set forth in this Section 8(b).
               (i) Performance Goals Generally. The performance goals for such
Performance Awards shall consist of one or more business criteria or individual
performance criteria and a targeted level or levels of performance with respect
to each of such criteria, as specified by the Committee consistent with this
Section 8(b). Performance goals shall be objective and shall otherwise meet the
requirements of section 162(m) of the Code and regulations thereunder (including
Treasury Regulation §1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee be
“substantially uncertain” at the time the Committee actually establishes the

15



--------------------------------------------------------------------------------



 



performance goal or goals. The Committee may determine that such Performance
Awards shall be granted, exercised, and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
               (ii) Business and Individual Performance Criteria.
          (A) Business Criteria. One or more of the following business criteria
for the Company, on a consolidated basis, and/or for specified Subsidiaries or
business or geographical units of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for such Performance Awards:
(1) earnings per share; (2) increase in revenues; (3) increase in cash flow;
(4) increase in cash flow from operations; (5) increase in cash flow return;
(6) return on net assets; (7) return on assets; (8) return on investment;
(9) return on capital; (10) return on equity; (11) economic value added;
(12) operating margin; (13) contribution margin; (14) net income; (15) net
income per share; (16) pretax earnings; (17) pretax earnings before interest,
depreciation, and amortization; (18) pretax earnings before interest,
depreciation, amortization, and exploration expense; (19) pretax earnings before
interest, depreciation, amortization, exploration expense and abandonment costs;
(20) pretax operating earnings after interest expense and before incentives,
service fees, and extraordinary or special items; (21) operating income;
(22) total stockholder return; (23) debt reduction; (24) production growth; (25)
production growth per share; (26) production growth and target variance; (27)
general and administrative expenses; (28) reserve replacement; (29) reserves per
share growth; (30) finding and development costs; (31) net asset value;
(32) operating costs; (33) cash flow or cash flow per share; (34) reserve
additions (including but not limited to reserve additions purchased in any
acquisition); (35) lifting cost on a unit basis; and (36) any of the above goals
determined on an absolute or relative basis or as compared to the performance of
a published or special index deemed applicable by the Committee including, but
not limited to, the Standard & Poor’s 500 Stock Index or a group of comparable
companies. One or more of the foregoing business criteria shall also be
exclusively used in establishing performance goals for Annual Incentive Awards
granted to a Covered Employee under Section 8(c) hereof.
          (B) Individual Performance Criteria. The grant, exercise and/or
settlement of Performance Awards may also be contingent upon individual
performance goals established by the Committee. If required for compliance with
section 162(m) of the Code, such criteria shall be approved by the stockholders
of the Company.
               (iii) Performance Period; Timing for Establishing Performance
Goals. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period of up to ten (10) years, as
specified by the Committee. Performance

16



--------------------------------------------------------------------------------



 



goals shall be established not later than ninety (90) days after the beginning
of any performance period applicable to such Performance Awards, or at such
other date as may be required or permitted for “performance-based compensation”
under section 162(m) of the Code.
               (iv) Performance Award Pool. The Committee may establish a
Performance Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Performance Awards. The
amount of such Performance Award pool shall be based upon the achievement of a
performance goal or goals based on one or more of the criteria set forth in
Section 8(b)(ii) hereof during the given performance period, as specified by the
Committee in accordance with Section 8(b)(iii) hereof. The Committee may specify
the amount of the Performance Award pool as a percentage of any of such
criteria, a percentage thereof in excess of a threshold amount, or as another
amount which need not bear a strictly mathematical relationship to such
criteria.
               (v) Settlement of Performance Awards; Other Terms. After the end
of each performance period, the Committee shall determine the amount, if any, of
(A) the Performance Award pool, and the maximum amount of the potential
Performance Award payable to each Participant in the Performance Award pool, or
(B) the amount of the potential Performance Award otherwise payable to each
Participant. Settlement of such Performance Awards shall be in cash, Stock,
other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce the amount of a settlement otherwise to
be made in connection with such Performance Awards, but may not exercise
discretion to increase any such amount payable to a Covered Employee in respect
of a Performance Award subject to this Section 8(b). The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.
          (c) Annual Incentive Awards Granted to Designated Covered Employees.
If the Committee determines that an Annual Incentive Award to be granted to an
Eligible Person who is designated by the Committee as likely to be a Covered
Employee should qualify as “performance-based compensation” for purposes of
section 162(m) of the Code, the grant, exercise and/or settlement of such Annual
Incentive Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 8(c).
               (i) Annual Incentive Award Pool. The Committee may establish an
Annual Incentive Award pool, which shall be an unfunded pool, for purposes of
measuring performance of the Company in connection with Annual Incentive Awards.
The amount of such Annual Incentive Award pool shall be based upon the
achievement of a performance goal or goals based on one or more of the business
criteria set forth in Section 8(b)(ii) hereof during the given performance
period, as specified by the Committee in accordance with Section 8(b)(iii)
hereof. The Committee may specify the amount of the Annual Incentive Award pool
as a percentage of any of such business criteria, a percentage thereof in excess
of a threshold amount, or as another amount which need not bear a strictly
mathematical relationship to such business criteria.
               (ii) Potential Annual Incentive Awards. Not later than the end of
the ninetieth (90th) day of each applicable year, or at such other date as may
be required or permitted

17



--------------------------------------------------------------------------------



 



in the case of Awards intended to be “performance-based compensation” under
section 162(m) of the Code, the Committee shall determine the Eligible Persons
who will be eligible to receive Annual Incentive Awards, and the amounts
potentially payable thereunder, for that fiscal year, either out of an Annual
Incentive Award pool established by such date under Section 8(c)(i) hereof or as
individual Annual Incentive Awards. In the case of individual Annual Incentive
Awards intended to qualify under section 162(m) of the Code, the amount
potentially payable shall be based upon the achievement of a performance goal or
goals based on one or more of the business criteria set forth in
Section 8(b)(ii) hereof in the given performance year, as specified by the
Committee; in situations not governed by section 162(m) of the Code, such amount
shall be based on such criteria as shall be established by the Committee. In all
cases, the maximum Annual Incentive Award of any Participant shall be subject to
the limitations set forth in Section 5 hereof.
               (iii) Payout of Annual Incentive Awards. After the end of each
applicable year, the Committee shall determine the amount, if any, of (A) the
Annual Incentive Award pool, and the maximum amount of the potential Annual
Incentive Award payable to each Participant in the Annual Incentive Award pool,
or (B) the amount of the potential Annual Incentive Award otherwise payable to
each Participant. The Committee may, in its discretion, determine that the
amount payable to any Participant as a final Annual Incentive Award shall be
increased or reduced from the amount of his or her potential Annual Incentive
Award, including a determination to make no final Award whatsoever, but may not
exercise discretion to increase any such amount in the case of an Annual
Incentive Award intended to qualify under section 162(m) of the Code. The
Committee shall specify the circumstances in which an Annual Incentive Award
shall be paid or forfeited in the event of termination of employment by the
Participant prior to the end of the applicable year or settlement of such Annual
Incentive Award.
     (d) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards under Section 8(b), and the amount of any
Annual Incentive Award pool or potential individual Annual Incentive Awards and
the amount of final Annual Incentive Awards under Section 8(c), shall be made in
writing in the case of any Award intended to qualify under section 162(m) of the
Code. The Committee may not delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.
     (e) Status of Section 8(b) and Section 8(c) Awards under Section 162(m) of
the Code. It is the intent of the Company that Performance Awards and Annual
Incentive Awards under Sections 8(b) and 8(c) hereof granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of section 162(m) of the Code and the regulations thereunder (including Treasury
Regulation §1.162-27 and successor regulations thereto) shall, if so designated
by the Committee, constitute “performance-based compensation” within the meaning
of section 162(m) of the Code and regulations thereunder. Accordingly, the terms
of Sections 8(b), (c), (d) and (e), including the definitions of Covered
Employee and other terms used therein, shall be interpreted in a manner
consistent with section 162(m) of the Code and regulations thereunder. The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given Participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered

18



--------------------------------------------------------------------------------



 



Employee as used herein shall mean only a person designated by the Committee, at
the time of grant of Performance Awards or an Annual Incentive Award, who is
likely to be a Covered Employee with respect to that fiscal year. If any
provision of this Plan as in effect on the date of adoption or of any agreements
relating to Performance Awards or Annual Incentive Awards that are designated as
intended to comply with section 162(m) of the Code does not comply or is
inconsistent with the requirements of section 162(m) of the Code or regulations
thereunder, such provision shall be construed or deemed amended to the extent
necessary to conform to such requirements.
     9. Recapitalization or Reorganization; Change in Control.
          (a) Existence of Plan and Awards. The existence of this Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities ahead of or affecting Stock or the rights thereof,
the dissolution or liquidation of the Company or any sale, lease, exchange or
other disposition of all or any part of its assets or business or any other
corporate act or proceeding.
          (b) Subdivision or Consolidation of Shares. The terms of an Award and
the number of shares of Stock authorized pursuant to Section 4 for issuance
under the Plan shall be subject to adjustment from time to time, in accordance
with the following provisions:
               (i) If at any time, or from time to time, the Company shall
subdivide as a whole (by reclassification, by a Stock split, by the issuance of
a distribution on Stock payable in Stock, or otherwise) the number of shares of
Stock then outstanding into a greater number of shares of Stock, then A) the
maximum number of shares of Stock available for the Plan as provided in
Section 4 shall be increased proportionately, and the kind of shares or other
securities available in connection with the Plan or Awards shall be
appropriately adjusted, B) the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be increased proportionately, and C) the price (including the exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Awards shall be reduced proportionately, without changing
the aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.
               (ii) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Stock split, or otherwise)
the number of shares of Stock then outstanding into a lesser number of shares of
Stock, A) the maximum number of shares of Stock available in connection with the
Plan or Awards as provided in Section 4 shall be decreased proportionately, and
the kind of shares or other securities available for the Plan shall be
appropriately adjusted, B) the number of shares of Stock (or other kind of
shares or securities) that may be acquired under any then outstanding Award
shall be decreased proportionately, and C) the price (including the exercise
price) for each share of Stock (or other kind of shares or securities) subject
to then outstanding Awards shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.

19



--------------------------------------------------------------------------------



 



               (iii) Whenever the number of shares of Stock subject to
outstanding Awards and the price for each share of Stock subject to outstanding
Awards are required to be adjusted as provided in this Section 9(b), the
Committee shall promptly prepare a notice setting forth, in reasonable detail,
the event requiring adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the change in price and the number of
shares of Stock, other securities, cash, or property purchasable subject to each
Award after giving effect to the adjustments. The Committee shall promptly give
each Participant such a notice.
               (iv) Adjustments under Sections 9(b)(i) and (ii) shall be made by
the Committee, and its determination as to what adjustments shall be made and
the extent thereof shall be final, binding, and conclusive. No fractional
interest shall be issued under the Plan on account of any such adjustments.
          (c) Corporate Recapitalization.
               (i) If the Company recapitalizes, reclassifies its capital stock,
or otherwise changes its capital structure (a “recapitalization”) without the
occurrence of a Change in Control, the number and class of shares of Stock
covered by an Option or an SAR theretofore granted shall be adjusted so that
such Option or SAR shall thereafter cover the number and class of shares of
stock and securities to which the holder would have been entitled pursuant to
the terms of the recapitalization if, immediately prior to the recapitalization,
the holder had been the holder of record of the number of shares of Stock then
covered by such Option or SAR and the share limitations provided in Sections 4
and 5 shall be adjusted in a manner consistent with the recapitalization.
               (ii) In the event of changes in the outstanding Stock by reason
of a recapitalization, reorganization, merger, consolidation, combination,
exchange or other relevant change in capitalization occurring after the date of
the grant of any Award and not otherwise provided for by this Section 9, any
outstanding Awards and any Award agreements evidencing such Awards shall be
subject to adjustment by the Committee at its discretion, which adjustment may,
in the Committee’s discretion, be described in the Award agreement and may
include, but not be limited to, adjustments as to the number and price of shares
of Stock or other consideration subject to such Awards, accelerated vesting (in
full or in part) of such Awards, conversion of such Awards into awards
denominated in the securities or other interests of any successor Person, or the
cash settlement of such Awards in exchange for the cancellation thereof. In the
event of any such change in the outstanding Stock, the aggregate number of
shares available under this Plan may be appropriately adjusted by the Committee,
whose determination shall be conclusive.
          (d) Additional Issuances. Except as hereinbefore expressly provided,
the issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the

20



--------------------------------------------------------------------------------



 



number of shares of Stock subject to Awards theretofore granted or the purchase
price per share, if applicable.
          (e) Change in Control. Upon the occurrence of a Change in Control, at
the discretion of the Committee (except, as to any individual Award, to the
extent the mandatory occurrence of the following (i), (ii), or (iii), as
applicable, shall be set forth in the Award agreement for such Award), (i) all
outstanding Stock Appreciation Rights and Options shall immediately become fully
vested and exercisable in full, including that portion of any Stock Appreciation
Right or Option that, pursuant to the terms and provisions of the applicable
Award agreement, had not yet become exercisable (the total number of shares of
Stock as to which a Stock Appreciation Right or Option is exercisable upon the
occurrence of a Change in Control is referred to herein as the “Total Shares”);
(ii) the restriction period of any Restricted Stock Award or Restricted Stock
Unit shall immediately be accelerated and the restrictions shall expire; and
(iii) the performance goals established under Performance Awards will be deemed
to have been met, at levels as determined by the Committee, for all performance
periods upon the occurrence of a Change in Control and the holder will be paid a
pro rata portion of all associated performance goals based on the level deemed
met (based on the number of complete and partial calendar months elapsed as of
the occurrence of the Change in Control) in cash within thirty (30) days
following the Change in Control or in Stock effective as of the Change in
Control, for cash and Stock-based Performance Awards respectively. In addition,
upon the occurrence of a Change in Control, the Committee, acting in its sole
discretion without the consent or approval of any holder, may affect one or more
of the following alternatives, which may vary among individual holders and which
may vary among Options or SARs (collectively “Grants”) held by any individual
holder: (i) accelerate the time at which Grants then outstanding may be
exercised so that such Grants may be exercised in full for a limited period of
time on or before a specified date (before or after such Change in Control)
fixed by the Committee, after which specified date all unexercised Grants and
all rights of holders thereunder shall terminate, (ii) require the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Grants held by such holders (irrespective of whether such Grants are then
exercisable under the provisions of this Plan) as of a date, before or after
such Change in Control, specified by the Committee, in which event the Committee
shall thereupon cancel such Grants and pay to each holder an amount of cash per
share equal to the excess, if any, of the amount calculated in Section 9(f) (the
“Change in Control Price”) of the shares subject to such Grants over the
exercise price(s) under such Grants for such shares (except to the extent the
exercise price under any such Grant is equal to or greater than the Change in
Control Price, in which case no amount shall be payable with respect to such
Grant), or (iii) make such adjustments to Grants then outstanding as the
Committee deems appropriate to reflect such Change in Control; provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary to Grants then outstanding; provided, further, however,
that the right to make such adjustments shall include, but not require or be
limited to, the modification of Grants such that the holder of the Grant shall
be entitled to purchase or receive (in lieu of the Total Shares or other
consideration that the holder would otherwise be entitled to purchase or receive
under the Grant (the “Total Consideration”)), the number of shares of stock,
other securities, cash or property to which the Total Consideration would have
been entitled to in connection with the Change in Control (A) in the case of
Options, at an aggregate exercise price equal to the exercise price that would
have been payable if the Total Shares had been purchased upon the exercise of
the Grant

21



--------------------------------------------------------------------------------



 



immediately before the consummation of the Change in Control and (B) in the case
of SARs, if the SARs had been exercised immediately before the occurrence of the
Change in Control.
          (f) Change in Control Price. The “Change in Control Price” shall equal
the amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per share offered to holders
of Stock in any merger or consolidation, (ii) the per share Fair Market Value of
the Stock immediately before the Change in Control without regard to assets sold
in the Change in Control and assuming the Company has received the consideration
paid for the assets in the case of a sale of the assets, (iii) the amount
distributed per share of Stock in a dissolution transaction, (iv) the price per
share offered to holders of Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 9(f), the Fair Market Value per share of the shares that may
otherwise be obtained with respect to such Grants or to which such Grants track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Grants. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 9(f) or 9(e) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.
          (g) No Deferred Compensation. In no event will any action taken by the
Committee pursuant to this Section 9 result in the creation of deferred
compensation within the meaning of section 409A of the Code and the regulations
and other guidance promulgated thereunder.
          (h) Certain Additional Payments by the Company.
               (i) Gross Up Payment. Unless specified to the contrary with
respect to any individual Award in the Award agreement evidencing such Award, in
the event that it shall be determined, according to the procedures set forth in
Section 9(h)(ii) below, that any right to receive an Award, a payment or
settlement of an Award, or any other benefit under this Plan (including, without
limitation, acceleration of the vesting and/or exercisability of an Award) or
that any part of any payment or benefit received or to be received by a
Participant or for the benefit of a Participant pursuant to any other plan,
arrangement or agreement of the Company (collectively, the “Payments”) would be
subject to the excise tax imposed by section 4999 of the Code, or if any
interest or penalties are incurred by a Participant with respect to such excise
tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Taxes”), the Company shall
pay to such Participant an amount (the “Gross Up”) such that the net amount
retained by the Participant with respect to such Payments, after the deduction
of any Excise Taxes on the Payments and any federal, state and/or local income
or other taxes on the Gross Up provided for by this Section 9(h), and any
interest, penalties or additions to the tax payable by the Participant with
respect thereto, shall be equal to the total present value (using the applicable
federal rate as defined in section 1274 of the Code in such calculation) of the
Payments at the time such Payments are to be made. Any Gross Up that becomes due
pursuant to this Section 9(h) shall be paid to the Participant upon the earlier
of (A)

22



--------------------------------------------------------------------------------



 



the payment to the Participant of any Payment, or (B) the imposition upon the
Participant or payment by the Participant of any Excise Taxes.
               (ii) Calculation of Gross Up Payment. For purposes of determining
whether any of the Payments will be subject to Excise Taxes and the amount of
such Excise Taxes, the total amount of the Payments will be treated as
“parachute payments” within the meaning of section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of section 280G(b)(1) of the
Code shall be treated as subject to Excise Taxes, unless and except to the
extent that, in the opinion of a nationally recognized certified public
accounting firm selected by the Company (the “Accountants”), such Payments (in
whole or in part) either do not constitute “parachute payments,” including by
reason of section 280G(b)(4) of the Code, or are not subject to Excise Taxes.
All determinations required to be made under this Section 9(h), including
whether and when a Gross Up is required, the amount of such Gross Up, and the
assumptions utilized in arriving at such determination, shall be made by the
Accountants; provided, that any such determinations shall be based upon
“substantial authority” within the meaning of section 6662 of the Code. For
purposes of determining the amount of any Gross Up, a Participant shall be
deemed to pay (A) federal income taxes at the highest applicable marginal rate
of federal taxation for the calendar year in which the Gross Up is to be made,
and (B) any applicable state and/or local income taxes at the highest marginal
rate of taxation for the calendar year in which the Gross Up is to be made, net
of the maximum reduction in federal income taxes that could be obtained from the
deduction of such state or local taxes if paid in such year.
     10. General Provisions.
          (a) Transferability.
               (i) Permitted Transferees. The Committee may, in its discretion,
permit a Participant to transfer all or any portion of an Option or Stock
Appreciation Right, or authorize all or a portion of such Awards to be granted
to an Eligible Person to be on terms which permit transfer by such Participant;
provided that, in either case the transferee or transferees must be a child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, in each case with respect to the Participant, an individual
sharing the Participant’s household (other than a tenant or employee of the
Company), a trust in which any of the foregoing individuals have more than fifty
percent (50%) of the beneficial interest, a foundation in which any of the
foregoing individuals (or the Participant) control the management of assets, and
any other entity in which any of the foregoing individuals (or the Participant)
own more than fifty percent (50%) of the voting interests (collectively,
“Permitted Transferees”); provided further that, (X) there may be no
consideration for any such transfer and (Y) subsequent transfers of Awards
transferred as provided above shall be prohibited except subsequent transfers
back to the original holder of the Award and transfers to other Permitted
Transferees of the original holder. Award agreements evidencing Awards with
respect to which such transferability is authorized at the time of grant must be
approved by the Committee, and must expressly provide for transferability in a
manner consistent with this Section 10(a)(i).

23



--------------------------------------------------------------------------------



 



               (ii) Qualified Domestic Relations Orders. An Option, Stock
Appreciation Right, Restricted Stock Award or Restricted Stock Unit may be
transferred, to a Permitted Transferee, pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of written notice of such transfer and a certified copy of such order.
               (iii) Other Transfers. Except as expressly permitted by
Sections 10(a)(i) and 10(a)(ii), Awards shall not be transferable other than by
will or the laws of descent and distribution. Notwithstanding anything to the
contrary in this Section 10, an Incentive Stock Option shall not be transferable
other than by will or the laws of descent and distribution.
               (iv) Effect of Transfer. Following the transfer of any Award as
contemplated by Sections 10(a)(i), 10(a)(ii) and 10(a)(iii), (A) such Award
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that the term “Participant” shall be
deemed to refer to the Permitted Transferee, the recipient under a qualified
domestic relations order, the estate or heirs of a deceased Participant, or
other transferee, as applicable, to the extent appropriate to enable the
Participant to exercise the transferred Award in accordance with the terms of
this Plan and applicable law and (B) the provisions of the Award relating to
exercisability hereof shall continue to be applied with respect to the original
Participant and, following the occurrence of any such events described therein
the Awards shall be exercisable by the Permitted Transferee, the recipient under
a qualified domestic relations order, the estate or heirs of a deceased
Participant, or other transferee, as applicable, only to the extent and for the
periods that would have been applicable in the absence of the transfer.
               (v) Procedures and Restrictions. Any Participant desiring to
transfer an Award as permitted under Sections 10(a)(i), 10(a)(ii) or 10(a)(iii)
shall make application therefor in the manner and time specified by the
Committee and shall comply with such other requirements as the Committee may
require to assure compliance with all applicable securities laws. The Committee
shall not give permission for such a transfer if (A) it would give rise to
short-swing liability under section 16(b) of the Exchange Act or (B) it may not
be made in compliance with all applicable federal, state and foreign securities
laws.
               (vi) Registration. The Company shall not have any obligation to
register the issuance of any shares of Stock to any transferee.
          (b) Taxes. The Company and any of its Subsidiaries are authorized to
withhold from any Award granted, or any payment relating to an Award under this
Plan, including from a distribution of Stock, amounts of withholding and other
taxes due or potentially payable in connection with any transaction involving an
Award, and to take such other action as the Committee may deem advisable to
enable the Company and Participants to satisfy obligations for the payment of
withholding taxes and other tax obligations relating to any Award. This
authority shall include authority to withhold or receive Stock or other property
and to make cash payments in respect thereof in satisfaction of a Participant’s
tax obligations, either on a mandatory or elective basis in the discretion of
the Committee.

24



--------------------------------------------------------------------------------



 



          (c) Changes to this Plan and Awards. The Board may amend, alter,
suspend, discontinue or terminate this Plan or the Committee’s authority to
grant Awards under this Plan without the consent of stockholders or
Participants, except that any amendment or alteration to this Plan, including
any increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Board action if such stockholder approval is required by any federal or state
law or regulation or the rules of any stock exchange or automated quotation
system on which the Stock may then be listed or quoted, and the Board may
otherwise, in its discretion, determine to submit other such changes to this
Plan to stockholders for approval; provided that, without the consent of an
affected Participant, no such Board action may materially and adversely affect
the rights of such Participant under any previously granted and outstanding
Award. The Committee may waive any conditions or rights under, or amend, alter,
suspend, discontinue or terminate any Award theretofore granted and any Award
agreement relating thereto, except as otherwise provided in this Plan; provided
that, without the consent of an affected Participant, no such Committee action
may materially and adversely affect the rights of such Participant under such
Award.
          (d) Limitation on Rights Conferred under Plan. Neither this Plan nor
any action taken hereunder shall be construed as (i) giving any Eligible Person
or Participant the right to continue as an Eligible Person or Participant or in
the employ or service of the Company or any of its Subsidiaries,
(ii) interfering in any way with the right of the Company or any of its
Subsidiaries to terminate any Eligible Person’s or Participant’s employment or
service at any time, (iii) giving an Eligible Person or Participant any claim to
be granted any Award under this Plan or to be treated uniformly with other
Participants and employees under the Plan, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.
          (e) Unfunded Status of Awards. This Plan is intended to constitute an
“unfunded” plan for certain incentive awards.
          (f) Nonexclusivity of this Plan. Neither the adoption of this Plan by
the Board nor its submission to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable, including incentive arrangements and awards which do not qualify
under section 162(m) of the Code. Nothing contained in this Plan shall be
construed to prevent the Company or any of its Subsidiaries from taking any
corporate action which is deemed by the Company or such Subsidiary to be
appropriate or in its best interest, whether or not such action would have an
adverse effect on this Plan or any Award made under this Plan. No employee,
beneficiary or other person shall have any claim against the Company or any of
its Subsidiaries as a result of any such action.
          (g) Severability. If any provision of this Plan is held to be illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and the
Plan shall be construed and enforced as if the illegal or invalid provision had
never been included herein. If any of the terms or provisions of this Plan or
any Award agreement conflict with the requirements of Rule 16b-3 under the
Exchange Act (as those terms or provisions are applied to Eligible Persons who
are subject to

25



--------------------------------------------------------------------------------



 



section 16(b) of the Exchange Act) or section 422 of the Code (with respect to
Incentive Stock Options), then those conflicting terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of
Rule 16b-3 under the Exchange Act (unless the Board or the Committee, as
appropriate, has expressly determined that the Plan or such Award should not
comply with Rule 16b-3 under the Exchange Act) or section 422 of the Code. With
respect to Incentive Stock Options, if this Plan does not contain any provision
required to be included herein under section 422 of the Code, that provision
shall be deemed to be incorporated herein with the same force and effect as if
that provision had been set out at length herein; provided, further, that, to
the extent any Option that is intended to qualify as an Incentive Stock Option
cannot so qualify, that Option (to that extent) shall be deemed an Option not
subject to section 422 of the Code for all purposes of the Plan.
          (h) Governing Law. All questions arising with respect to the
provisions of the Plan and Awards shall be determined as follows: (i) with
respect to any corporate matters, by application of the laws of the State of
Nevada, and (ii) with respect to any non-corporate matters, by application of
the laws of the State of Oklahoma; in each case, without giving effect to any
conflict of law provisions thereof, except to the extent Nevada law or Oklahoma
law, as applicable, is preempted by federal law. The obligation of the Company
to sell and deliver Stock hereunder is subject to applicable federal and state
laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Stock.
          (i) Conditions to Delivery of Stock. Nothing herein or in any Award
granted hereunder or any Award agreement shall require the Company to issue any
shares of Stock with respect to any Award if that issuance would, in the opinion
of counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. At the time of any exercise of an Option or
Stock Appreciation Right, or at the time of any grant of a Restricted Stock
Award or Restricted Stock Unit, the Company may, as a condition precedent to the
exercise of such Option or Stock Appreciation Right or settlement of any
Restricted Stock Award or Restricted Stock Unit, require from the Participant
(or in the event of his death, his legal representatives, heirs, legatees, or
distributees) such written representations, if any, concerning the holder’s
intentions with regard to the retention or disposition of the shares of Stock
being acquired pursuant to the Award and such written covenants and agreements,
if any, as to the manner of disposal of such shares as, in the opinion of
counsel to the Company, may be necessary to ensure that any disposition by that
holder (or in the event of the holder’s death, his legal representatives, heirs,
legatees, or distributees) will not involve a violation of the Securities Act or
any similar or superseding statute or statutes, any other applicable state or
federal statute or regulation, or any rule of any applicable securities exchange
or securities association, as then in effect. No Option or Stock Appreciation
Right shall be exercisable and no settlement of any Restricted Stock Award or
Restricted Stock Unit shall occur with respect to a Participant unless and until
the holder thereof shall have paid cash or property to, or performed services
for, the Company or any of its Subsidiaries that the Committee believes is equal
to or greater in value than the par value of the Stock subject to such Award.

26



--------------------------------------------------------------------------------



 



EXHIBIT A

              Award of Options to Purchase the     Following Number of Shares of
Name of Award Recipient1   Stock2
David D. Le Norman
    14,420,000  
Robert J. Raymond
    8,750,000  
John G. Heinen
    1,143,333  
Paul E. Legg
    1,143,333  
Charlie A. Paulson
    840,000  
Dennis K. Lawson
    676,667  
Jeff A. Peles
    630,000  
Chris Mc Cormick
    630,000  
Chip L. Mullens
    630,000  
Randy von Netzer
    466,667  
Jason F. Hamilton
    466,667  
Garvin S. Williams
    466,667  
C. Preston Venable
    466,667  
Brent Umberham
    466,667  
Jerry Collins
    466,667  
Boyd Elliott
    373,333  
Roy Fletcher
    373,333  
Devin J. Giddens
    280,000  
Gil Messersmith
    280,000  
Merri G. Oliver
    210,000  
Doug Pierce
    210,000  
Debbie M. Benda
    186,667  
Cindy L. Clary
    186,667  
Barbie L. Heinen
    186,667  
TJ Hanaway
    186,667  
Jennifer LaBouff
    163,333  
Jeannie Humphrey
    163,333  
Jan R. Legg
    140,000  
Carrie D. Renner
    140,000  
Nancy Scott
    140,000  
Corky Chandler
    116,665  

 

1   An Award recipient must be an Eligible Person as of the Effective Date to
receive an Award. If an Award recipient is not an Eligible Person as of the
Effective Date, then the Award of shares of Stock set forth opposite such
person’s name shall not be issued to such person and all such shares of Stock
shall remain available for future Awards under the Plan.   2   The aggregate
number of shares of Stock that may be purchased upon exercise of all Awards set
forth on this Exhibit A shall equal 35,000,000 shares of Stock; provided, that
if the record date for the Reverse Stock Split occurs prior to the date of grant
of the Awards set forth above, then the aggregate number of shares of Stock that
may be purchased upon exercise of all Awards set forth on this Exhibit A shall
equal 17,500,000 shares of Stock, and the number of shares of Stock subject to
each individual Award set forth on this Exhibit A shall be reduced by one-half
(1/2), with any resulting fractional share being rounded down to the nearest
whole share.

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
OPTION AWARD AGREEMENT
CRUSADER ENERGY GROUP INC.
2008 LONG TERM INCENTIVE PLAN
Date of Grant: June 26, 2008
     THIS CERTIFIES THAT, [                                        ] or his or
her successors or assigns (such Person and such successors and assigns each
being the “Holder” with respect to the Option held by it), subject to
Section 2(a), at any time and from time to time on any Business Day on or prior
to 5:00 p.m. (New York City time) on the Expiration Date (as herein defined), is
entitled (a) to subscribe for the purchase from Crusader Energy Group Inc., a
Nevada corporation (the “Company”), of [                    ] shares of Common
Stock at a price per share equal to the Exercise Price (as herein defined) and
(b) to the other rights set forth herein; provided that the number of shares of
Common Stock issuable upon any exercise of this option and the Exercise Price
shall be adjusted and readjusted from time to time in accordance with Section 5.
By accepting delivery hereof, the Holder agrees to be bound by the provisions
hereof.
     This option is issued pursuant to and under Section 6(i) of the Crusader
Energy Group Inc. 2008 Long Term Incentive Plan, as such plan may be amended
from time to time (the “2008 LTIP”) (this option and each of the other options
issued pursuant to Section 6(i) of the 2008 LTIP herein referred to collectively
as the “Options” and individually as an “Option”). To the extent that any
provision of this Option conflicts with the expressly applicable terms of the
2008 LTIP, the terms of this Option shall control.
     IN FURTHERANCE THEREOF, the Company irrevocably undertakes and agrees for
the benefit of Holder as follows:
     1. Definitions and Construction.
     (a) Certain Definitions. As used herein (the following definitions being
applicable in both singular and plural forms):
     “2008 LTIP” has the meaning set forth in the introductory paragraph to this
Option.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such Person.
     “Beneficial Owner” or “Beneficial Ownership” or “Beneficially Owns” shall
have the meaning ascribed to such terms in, or be interpreted in a manner
consistent with, Rule 13d-3 under the Exchange Act and any successor to such
rule.
     “Board” means the Company’s Board of Directors.

B-1



--------------------------------------------------------------------------------



 



     “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
     “Change in Control” means the occurrence of any of the following events:
          (i) Subject to the last paragraph of this definition, the acquisition
by any Person or Group of Beneficial Ownership of forty percent (40%) or more of
either (x) the then outstanding shares of Common Stock (the “Outstanding Company
Stock”) or (y) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors or similar governing body (the “Outstanding Company Voting Securities”
and, together with the Outstanding Company Stock, the “Company Securities”); or
          (ii) Members of the Incumbent Board cease to constitute at least a
majority of the members of the Board; or
          (iii) Consummation of a reorganization, merger, consolidation, sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another company (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the Persons who were the Beneficial Owners of Company Securities immediately
prior to such Business Combination Beneficially Own, directly or indirectly,
more than fifty percent (50%) of, respectively, the then outstanding shares of
common stock or common equity interests and the combined voting power of the
then outstanding Voting Securities, as the case may be, of the entity resulting
from such Business Combination (including without limitation an entity which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Company Securities, (B) no Person or Group
(excluding any employee benefit plan (or related trust) of the Company or the
entity resulting from such Business Combination) Beneficially Owns, directly or
indirectly, forty percent (40%) or more of, respectively, the then outstanding
shares of common stock or common equity interests of the entity resulting from
such Business Combination or the combined voting power of the then outstanding
Voting Securities of such entity except to the extent that such ownership
results solely from ownership of the Company that existed prior to the Business
Combination, and (C) at least a majority of the members of the board of
directors or similar governing body of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
Notwithstanding the foregoing clause (i) of this definition: (x) the following
acquisitions (whether the acquiring Person or Group acquires Beneficial
Ownership of forty percent (40%) or more of the Outstanding Company Stock or
Outstanding Company Voting Securities or any such acquisition results in any
other Person or Group (other than the acquiring Person or Group) Beneficially
Owning forty percent (40%) or more of the Outstanding Company Stock or
Outstanding Company Voting Securities) shall not constitute a Change in Control
unless,

B-2



--------------------------------------------------------------------------------



 



following such acquisition, any Person or Group (other than the acquiring Person
or Group effecting the acquisition pursuant to the following clauses (A) through
(D)) who becomes the Beneficial Owner of forty percent (40%) or more of the
Outstanding Company Stock or Outstanding Company Voting Securities as a result
of one or more of such acquisitions shall thereafter acquire any additional
shares of Company Securities and, following such acquisition, Beneficially Owns
forty percent (40%) or more of either the Outstanding Company Stock or
Outstanding Company Voting Securities, in which case such acquisition shall
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or (D) any acquisition by any entity pursuant to a
transaction which complies with clauses (A), (B) and (C) of the foregoing clause
(iii) of this definition; and (y) the acquisition of Beneficial Ownership of
shares of Common Stock by the Crusader Parent Entities pursuant to the
Contribution Agreement, the corresponding acquisition of Beneficial Ownership of
shares of Common Stock by any other Person or Group deemed to Beneficially Own
the Common Stock so acquired by the Crusader Parent Entities (any such Person
and/or Group, collectively with the Crusader Parent Entities and the Crusader
Distributees, the “Crusader Group”) and the acquisition of Beneficial Ownership
of shares of Common Stock as a result of the distribution by a Crusader Parent
Entity to Crusader Distributees of shares of Common Stock acquired pursuant to
the Contribution Agreement or directly from the Company prior to the date of the
Contribution Agreement shall not constitute a Change of Control, provided that
if, (1) for so long as the shares of Common Stock Beneficially Owned by any
member of the Crusader Group equals or exceeds forty percent (40%) of the
Outstanding Company Stock or the Outstanding Company Voting Securities, such
member of the Crusader Group shall obtain Beneficial Ownership of shares of
Common Stock (other than as a result of any acquisition described in the
foregoing clauses (A) through (D) of this paragraph or pursuant to an award
issued under any equity based compensation plan of the Company, including
without limitation the 2008 LTIP) representing one percent (1%) or more of the
Outstanding Company Stock or Outstanding Company Voting Securities or (2) at any
time after such member of the Crusader Group shall cease to Beneficially Own
forty percent (40%) or more of the Outstanding Company Stock and Outstanding
Company Voting Securities, such member of the Crusader Group shall obtain
Beneficial Ownership of shares of Stock (other than as a result of any
acquisition described in the foregoing clauses (A) through (D) of this paragraph
or pursuant to an award issued under any equity based compensation plan of the
Company, including without limitation the 2008 LTIP) representing forty percent
(40%) or more of either the Outstanding Company Stock or Outstanding Company
Voting Securities, then in the case of either (1) or (2) a Change of Control
shall be deemed to occur.
     “Closing Price” means, for any trading day with respect to a share of
Common Stock, (a) the last reported sale price on such day on the principal
national securities exchange on which the Common Stock is then listed or
admitted to trading or, if no such reported sale takes place on any such day,
the average of the closing bid and asked prices thereon, as reported in The Wall
Street Journal, or (b) if such Common Stock is not then listed or admitted to
trading on a national securities exchange, then the average of the closing bid
and asked prices, as reported by The Wall Street Journal for the
over-the-counter market; provided that if clause (a) or (b) applies and no price
is reported in The Wall Street Journal for any trading day, then the price
reported in The Wall Street Journal for the most recent prior trading day shall
be deemed to be the price reported for such trading day.

B-3



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code at 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
     “Commission” means the Securities and Exchange Commission or any other
federal agency administering the Securities Act at the time.
     “Common Stock” means the Company’s common stock, par value $0.01 per share,
and such other securities as may be substituted (or resubstituted) for the
Common Stock pursuant to Section 5.
     “Company” has the meaning set forth in the introductory paragraph to this
Option.
     “Constructive Sale” means, with respect to any security, a short sale or
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership of such security.
     “Contribution Agreement” means that certain Contribution Agreement, dated
as of December 31, 2007, by and among the Company and Knight Energy Group I
Holding Co., LLC, Knight Energy Group II Holding Company, LLC, Knight Energy
Management Holding Company, LLC, Hawk Energy Fund I Holding Company, LLC, RCH
Energy Opportunity Fund I, L.P., David D. Le Norman, Crusader Energy Group
Holding Co., LLC, Knight Energy Group, LLC, Knight Energy Group II, LLC, Knight
Energy Management, LLC, Hawk Energy Fund I, LLC, RCH Upland Acquisition, LLC,
Crusader Management Corporation, and Crusader Energy Group, LLC.
     “Crusader Distributees” means holders of equity interests in any Crusader
Parent Entity who receive a distribution from such Crusader Parent Entity of
shares of Common Stock acquired pursuant to the Contribution Agreement or
directly from the Company prior to the date of the Contribution Agreement.
     “Crusader Parent Entities” has the meaning set forth in the Contribution
Agreement.
     “Effective Date” means the closing date of the transactions contemplated by
the Contribution Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. Reference to a particular section of
the Exchange Act shall include a reference to the comparable section, if any, of
any such successor federal statute.
     “Exercise Amount” means for any number of Option Shares as to which this
Option is being exercised, the product of (i) such number of Option Shares times
(ii) the Exercise Price.
     “Exercise Price” means $3.00 per Option Share, as adjusted from time to
time pursuant to Section 5.

B-4



--------------------------------------------------------------------------------



 



     “Expiration Date” means December 31, 2012.
     “Fair Market Value” means, for a particular date, the Closing Price. In the
event there is no such Closing Price, at the time a determination of the value
of shares of Common Stock is required to be made hereunder, the determination of
their Fair Market Value shall be made by the Company in such manner as it deems
appropriate.
     “Group” shall have the meaning ascribed to such term in section 13(d)(3) or
14(d)(2) of the Exchange Act.
     “Holder” has the meaning set forth in the introductory paragraph to this
Option.
     “Incumbent Board” shall mean individuals who, as of the date hereof,
constitute the Board and any other individual who becomes a director of the
Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.
     “Initial Holder” means [                                        ].
     “Notice of Exercise” has the meaning set forth in Section 2(a).
     “Option” means, as the context requires, (a) this option or (b) any
successor option or options issued upon a whole or partial transfer or
assignment of any such option to purchase shares of Common Stock or of any such
successor option.
     “Option Shares” means the number of shares of Common Stock issued or
issuable upon exercise of this Option as set forth in the introductory paragraph
to this Option, as adjusted from time to time pursuant to Section 5.
     “Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     “recapitalization” has the meaning set forth in Section 5(b)(i).
     “Securities Act” means the Securities Act of 1933, or any successor federal
statute, and the rules and regulations of the Commission thereunder, all as the
same shall be in effect at the time. Reference to a particular section of the
Securities Act shall include a reference to the comparable section, if any, of
any such successor federal statute.
     “Transfer” means, with respect to any security, the direct or indirect
(i) assignment, sale, transfer, tender, pledge, hypothecation, placement in
voting trust, Constructive Sale or other disposition of such security (excluding
transfers by testamentary or intestate succession), of any right, title or
interest in such security (including, without limitation, any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise) or of the record or Beneficial Ownership of such
security, or (ii) offer to make any such sale, transfer, tender, pledge,
hypothecation, placement in voting trust, Constructive Sale or other

B-5



--------------------------------------------------------------------------------



 



disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing, in each case, excluding any
(1) Transfer pursuant to a court order and (2) such actions pursuant to which
the Holder maintains all voting rights with respect to such security.
     “Voting Securities” means, with respect to a specified Person, securities
of such Person entitled to vote generally in the election of directors or
similar governing body of such Person.
     (b) Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles, applied on a basis consistent with prior practice. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. References to fiscal periods are to fiscal periods of the
Company.
     (c) Computation of Time Periods. With respect to the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” Periods of days shall be counted in calendar days unless otherwise
stated.
     (d) Construction. Unless the context requires otherwise, references to the
plural include the singular and to the singular include the plural, references
to any gender include any other gender, the part includes the whole, the term
“including” is not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Option
refer to this Option as a whole and not to any particular provision of this
Option. Section, subsection, clause, exhibit and schedule references are to this
Option, unless otherwise specified. Any reference to this Option includes any
and all permitted alterations, amendments, changes, extensions, modifications,
renewals, or supplements thereto or thereof, as applicable.
     (e) Exhibits and Schedules. All of the exhibits and schedules attached
hereto shall be deemed incorporated herein by reference.
     (f) No Presumption Against Any Party. Neither this Option nor any
uncertainty or ambiguity herein or therein shall be construed or resolved using
any presumption against any party hereto or thereto, whether under any rule of
construction or otherwise. On the contrary, this Option has been reviewed by
each of the parties and their counsel and, in the case of any ambiguity or
uncertainty, shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of all parties hereto.
     2. Exercise of Option.
     (a) Exercise and Payment. The Holder may exercise this Option in whole or
in part, (i) at any time or from time to time on any Business Day on or prior to
5:00 pm (New York City time) on the Expiration Date, or (ii) if the Exercise
Price is less than the Fair Market Value on the Effective Date, to the extent
and at such time or times provided in Appendix I. The Holder may exercise this
Option by delivering to the Company a duly executed notice (a “Notice of
Exercise”) in the form of Exhibit A and by paying to the Company the Exercise
Price per Option Share, at the election of the Holder, either (A) by wire
transfer of immediately available funds to

B-6



--------------------------------------------------------------------------------



 



the account of the Company in an amount equal to the Exercise Amount,
(B) subject to approval by the Company’s Board or its designees, through a
special sale and remittance procedure pursuant to which the Holder shall
concurrently provide irrevocable instructions to a brokerage firm to effect the
immediate sale of purchased shares and remit to the Company, out of the sale
proceeds, sufficient funds to cover the Exercise Amount, or (C) any combination
of the foregoing. For all purposes of this Option (other than this
Section 2(a)), any reference herein to the exercise of this Option shall be
deemed to include a reference to the exchange of this Option into Common Stock
in accordance with the terms of clause (B). If Section 2(a)(i) is applicable,
any shares of Common Stock not purchased upon the exercise of this Option on or
prior to 5:00 p.m. (New York City time) on the Expiration Date shall be
forfeited and cancelled, and all rights of the Holder under this Option shall
cease; if Section 2(a)(ii) is applicable, rights under this Option to purchase
shares of Common Stock shall be forfeited and cancelled as set forth in
Appendix 1 attached hereto. Nothing contained in this Option shall be deemed to
obligate the Holder to exercise this Option in whole or in part, whether such
obligation is asserted by the Company or by creditors or stockholders of the
Company or otherwise.
     (b) Effectiveness and Delivery. As soon as practicable but not later than
five Business Days after the Company shall have received a Notice of Exercise
and payment of the Exercise Amount, the Company shall execute and deliver or
cause to be executed and delivered, in accordance with such Notice of Exercise,
a certificate or certificates representing the number of shares of Common Stock
specified in such Notice of Exercise, issued in the name of the Holder or in
such other name or names of any Person or Persons designated in such Notice of
Exercise. This Option shall be deemed to have been exercised and such share
certificate or certificates shall be deemed to have been issued, and the Holder
or other Person or Persons designated in such Notice of Exercise shall be deemed
for all purposes to have become a holder of record of shares of Common Stock, as
of the date that such Notice of Exercise and payment of the Exercise Amount
shall have been received by the Company.
     (c) Surrender of Option. The Holder shall surrender this Option Award
Agreement to the Company when it delivers the Notice of Exercise, and in the
event of a partial exercise of the Option, the Company shall execute and deliver
to the Holder, at the time the Company delivers the share certificate or
certificates issued pursuant to such Notice of Exercise, a new Option Award
Agreement for the unexercised portion of the Option, but in all other respects
identical to this Option Award Agreement.
     (d) Legend. Each certificate for Option Shares issued upon exercise of this
Option, unless at the time of exercise the sale of such Option Shares pursuant
to this Option are registered under the Securities Act, shall bear the following
legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW. THESE SECURITIES MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THE SECURITIES UNDER THE SECURITIES ACT AND ANY SUCH
STATE SECURITIES LAWS OR UNTIL THE ISSUER

B-7



--------------------------------------------------------------------------------



 



HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION
DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT AND STATE SECURITIES LAWS.
     Any certificate for Option Shares issued at any time in exchange or
substitution for any certificate bearing such legend (unless at that time such
Option Shares are registered under the Securities Act) shall also bear such
legend unless, in the written opinion of counsel selected by the holder of such
certificate (who may be an employee of such holder), which counsel and opinion
shall be reasonably acceptable to the Company, the Option Shares represented
thereby need no longer be subject to restrictions on resale under the Securities
Act.
     (e) Fractional Shares. The Company shall not be required to issue any
fraction of a share of Common Stock upon an exercise of this Option. If any
fraction of a share would, but for this restriction, be issuable upon an
exercise of this Option, in lieu of delivering such fractional share, the
Company shall pay to the Holder, in cash, an amount equal to the same fraction
times the Closing Price on the trading day immediately prior to the date of such
exercise (or if there is no such Closing Price, then based on the Fair Market
Value as of such day). The Holder hereby expressly waives any and all rights to
receive any fraction of a share of Common Stock or a stock certificate or scrip
representing a fraction of a share of Common Stock.
     (f) Expenses and Taxes. The Company shall pay all expenses, taxes and owner
charges payable in connection with the preparation, issuance and delivery of
certificates for the Option Shares and any new Option Award Agreements, except
that if the certificates for the Option Shares or the new Option Award
Agreements are to be registered in a name or names other than the name of the
Holder, funds sufficient to pay all transfer taxes payable as a result of such
transfer shall be paid by the Holder at the time of its delivery of the Notice
of Exercise or promptly upon receipt of a written request by the Company for
payment. The Company shall not be required to issue or deliver such Option
Shares or Option Award Agreements unless and until such funds are received by
the Company or the Holder has established to the satisfaction of the Company
that such transfer tax has been paid or an exemption is available therefrom. In
addition, the Company may from time to time require the Holder to pay to the
Company the amount that the Company deems necessary to satisfy the Company’s or
its subsidiary’s current or future obligation, if any, to withhold federal,
state or local income or other taxes that the Holder incurs as a result of the
Option. With respect to any required tax withholding, unless another arrangement
is permitted by the Company in its discretion, the Company shall either
(i) withhold from the shares of Common Stock to be issued to the Holder the
number of shares necessary to satisfy the Company’s obligation to withhold
taxes, that determination to be made by the Company in its sole discretion and
to be based on the shares’ Fair Market Value at the time as of which such
determination is made, or (ii) require the Holder, through a special sale and
remittance procedure, to concurrently provide irrevocable instructions to a
brokerage firm to effect the immediate sale of purchased shares and remit to the
Company, out of the sale proceeds, sufficient funds (as determined by the
Company) to satisfy the Company’s obligation to withhold taxes. In the event the
Company subsequently determines that the aggregate Fair Market Value of any
shares of Common Stock withheld as payment of any tax withholding obligation is
insufficient to discharge that tax withholding obligation, then the Holder shall
pay to the Company, immediately upon the Company’s request, the amount of that
deficiency.

B-8



--------------------------------------------------------------------------------



 



     (g) Extension of Exercise. If the exercise of all or any portion of the
Option within the applicable time period set forth in Section 2(a)(i) is
prevented by the provisions of Section 3 or would constitute a violation of any
applicable federal, state, or foreign securities law (including if at any time
of a proposed exercise there shall be an effective registration statement
registering under the Securities Act the issuance of the Option Shares upon
exercise of the Option (a “Registration Statement”) and there shall have
occurred an event which makes any statement made in the Registration Statement,
related prospectus or any document incorporated therein by reference untrue in
any material respect or which requires the making of any changes in such
Registration Statement, prospectus or documents so that they will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading) or other laws or regulations or the requirements of any stock
exchange or market system upon which shares of Common Stock may then be listed,
the Option will remain exercisable for 30 days after the exercise of the Option
first would no longer violate an applicable federal, state, local or foreign law
or be prevented by the provisions of Section 3 and after the date the Holder is
notified by the Company that the Option is exercisable (but in no event will the
Option remain exercisable longer than the period permitted by applicable law).
The provisions of this Section 2(g) are only applicable if the Exercise Price is
greater than or equal to the Fair Market Value on the Effective Date. The
Company makes no representation as to the tax consequences of any such delayed
exercise.
     3. Investment Covenant.
     By accepting this Option, the Holder agrees that the Holder will not,
directly or indirectly, exercise the Option or offer, sell or otherwise Transfer
the Option or the Option Shares, or solicit any offers to purchase or acquire
the Option or the Option Shares, unless the issuance of Option Shares upon such
exercise or such offer, sale or transfer, as applicable, is (i) pursuant to an
effective registration statement under the Securities Act and has been
registered under any applicable state securities or “blue sky” laws or
(ii) pursuant to an exemption from registration under the Securities Act and all
applicable state securities or “blue sky” laws.
     4. Validity of Option and Issuance of Shares; Percentage Interest.
     (a) The Company represents and warrants that this Option has been duly
authorized, is validly issued, and constitutes the valid and binding obligation
of the Company.
     (b) The Company further represents and warrants that on the date hereof it
is duly authorized and has reserved, and the Company hereby agrees that it will
at all times until the Expiration Date have duly authorized and reserved, such
number of shares of Common Stock as will be sufficient to permit the exercise in
full of the Option, and that all such shares are and will be duly authorized
and, when issued upon exercise of the Option, will be validly issued, fully paid
and non-assessable, and free and clear of all security interests, claims, liens,
equities and other encumbrances.

B-9



--------------------------------------------------------------------------------



 



     5. Antidilution Provisions.
     (a) Subdivision or Consolidation of Shares. The Exercise Price in effect at
any time, and the number of Option Shares that may be purchased upon any
exercise of this Option, shall be subject to change or adjustment as follows:
          (i) If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Common Stock split, by the issuance of a
distribution on Common Stock payable in Common Stock, or otherwise) the number
of shares of Common Stock then outstanding into a greater number of shares of
Common Stock, then A) the kind of Common Stock or other securities available
upon the exercise of the Option shall be appropriately adjusted, B) the number
of Option Shares (or other kind of shares or securities) that may be purchased
upon the exercise of the Option shall be increased proportionately, and C) the
Exercise Price for each Option Share (or other kind of shares or securities)
shall be reduced proportionately.
          (ii) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Common Stock split, or
otherwise) the number of shares of Common Stock then outstanding into a lesser
number of shares of Common Stock, then A) the kind of Common Stock or other
securities available upon the exercise of the Option shall be appropriately
adjusted, B) the number of Option Shares (or other kind of shares or securities)
that may be purchased upon the exercise of the Option shall be decreased
proportionately, and C) the Exercise Price for each Option Share (or other kind
of shares or securities) shall be increased proportionately.
          (iii) Whenever the number of Option Shares and the Exercise Price are
required to be adjusted as provided in this Section 5(a), the Company shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in Exercise Price and the number of
Option Shares (or other kind of shares or securities) purchasable upon the
exercise of the Option after giving effect to the adjustments. The Company shall
promptly give such notice to the Holder.
          (iv) Adjustments under Sections 5(a)(i) and (ii) shall be made by the
Company, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional Option
Shares shall be issued on account of any such adjustments.
     (b) Corporate Recapitalization.
          (i) If the Company recapitalizes, reclassifies its capital stock, or
otherwise changes its capital structure (a “recapitalization”) without the
occurrence of a Change in Control, the number of Option Shares and class of
shares of Common Stock covered by the Option shall be adjusted so that such
Option shall thereafter cover the number of Option Shares and class of shares of
Common Stock to which the Holder would have been entitled pursuant to the terms
of the recapitalization if, immediately prior to the recapitalization, the
Holder had been the holder

B-10



--------------------------------------------------------------------------------



 



of record of the number of shares of Common Stock then purchasable upon the
exercise of the Option.
          (ii) In the event of changes in the outstanding Common Stock by reason
of a recapitalization, reorganization, merger, consolidation, combination,
exchange or other relevant change in capitalization occurring after the date
hereof and not otherwise provided for by this Section 5(b), the Option Shares
shall be subject to adjustment by the Company at its discretion, which
adjustment, in the Company’s discretion, may include, but not be limited to,
adjustments as to the number of Option Shares, the Exercise Price, the kind of
Common Stock or other securities available upon the exercise of the Option.
     (c) Additional Issuances. Except as hereinbefore expressly provided, the
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class, for cash, property, labor or
services, upon direct sale, upon the exercise of rights or warrants to subscribe
therefor, or upon conversion of shares or obligations of the Company convertible
into such shares or other securities, and in any case whether or not for fair
value, shall not affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares of Common Stock that may be purchased upon the
exercise of the Option or the Exercise Price, if applicable.
     (d) Change in Control. Upon the occurrence of a Change in Control, the
Company, acting in its sole discretion without the consent or approval of the
Holder, may take one or more of the following actions: (i) if the Change in
Control is also a “change in control event” within the meaning of the
Nonqualified Deferred Compensation Rules as defined in Appendix I, require the
mandatory surrender to the Company by the Holder of some or all of the Option
Shares as of a date, before or after such Change in Control, specified by the
Company, in which event the Company shall thereupon cancel such Option and pay
to the Holder an amount of cash per share equal to the excess, if any, of the
amount calculated in Section 5(e) (the “Change in Control Price”) of the Option
Shares over the Exercise Price (except to the extent the Exercise Price is equal
to or greater than the Change in Control Price, in which case no amount shall be
payable with respect to such Option Shares), or (ii) make such adjustments to
the Option as the Company deems appropriate to reflect such Change in Control;
provided, however, that the Company may determine in its sole discretion that no
adjustment is necessary to the Option; provided, further, however, that the
right to make such adjustments shall include, but not require or be limited to,
the modification to the Option such that the Holder shall be entitled to
purchase or receive (in lieu of the Option Shares), the number of shares of
stock, other securities, cash or property to which the Option Shares would have
been entitled in connection with the Change in Control at an aggregate exercise
price equal to the Exercise Amount that would have been payable if the Option
Shares had been purchased upon the exercise of the Option immediately before the
occurrence of the Change in Control.
     (e) Change in Control Price. The “Change in Control Price” shall equal the
amount determined in the following clause (i), (ii), (iii), (iv) or (v),
whichever is applicable, as follows: (i) the price per share offered to holders
of Common Stock in any merger or consolidation, (ii) the per share Fair Market
Value of the Common Stock immediately before the Change in Control without
regard to assets sold in the Change in Control and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed

B-11



--------------------------------------------------------------------------------



 



per share of Common Stock in a dissolution transaction, (iv) the price per share
offered to holders of Common Stock in any tender offer or exchange offer whereby
a Change in Control takes place, or (v) if such Change in Control occurs other
than pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of
this Section 5(e), the Fair Market Value per share of the shares that may
otherwise be obtained with respect to such Option, as determined by the Company
as of the date determined by the Company to be the date of cancellation and
surrender of such Option. In the event that the consideration offered to
stockholders of the Company in any transaction described in Section 5(e) or 5(d)
consists of anything other than cash, the Company shall determine the fair cash
equivalent of the portion of the consideration offered which is other than cash
and such determination shall be binding on the Holder.
     (f) Adjustment of Par Value. If for any reason (including the operation of
the adjustment provisions set forth in this Option), the Exercise Price on any
date of exercise of this Option shall not be lawful and adequate consideration
for the issuance of the relevant Option Shares, then the Company shall take such
steps as are necessary (including the amendment of its articles of incorporation
so as to reduce the par value of the Common Stock) to cause such Exercise Price
to be adequate and lawful consideration on the date the payment thereof is due,
but if the Company shall fail to take such steps, then the Company acknowledges
that the Holder shall have been damaged by the Company in an amount equal to an
amount, which, when added to the total Exercise Price for the relevant Option
Shares, would equal lawful and adequate consideration for the issuance of such
Option Shares, and the Company irrevocably agrees that if the Holder shall then
forgive the right to recover such damages from the Company, such forgiveness
shall constitute, and Company shall accept such forgiveness as, additional
lawful consideration for the issuance of the relevant Option Shares.
     (g) Other Actions Affecting Common Stock.
          (i) Equitable Equivalent. In case any event shall occur as to which
the provisions of this Section 5 set forth above hereof are not strictly
applicable but the failure to make any adjustment would not, in the opinion of
the Holder, fairly protect the rights represented by this Option in accordance
with the essential intent and principles of this Section 5, then, in each such
case, at the reasonable request of the Holder, the Company shall request the
independent auditors of the Company to give their opinion upon the adjustment,
if any, on a basis consistent with the essential intent and principles
established in this Section 5, necessary to preserve, without dilution, the
rights represented by this Option. Upon receipt of such opinion, the Company
will promptly mail a copy thereof to the Holder and shall make the adjustments
described therein.
          (ii) No Avoidance. The Company shall not, by amendment of its articles
of incorporation or through any consolidation, merger, reorganization, transfer
of assets, dissolution, issue or sale of securities or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Option, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder against dilution or
other impairment as if the Holder was a stockholder of the Company entitled to
the benefit of fiduciary duties afforded to stockholders under Nevada law.

B-12



--------------------------------------------------------------------------------



 



     (h) Certain Additional Payments by the Company.
          (i) Gross Up Payment. In the event that it shall be determined,
according to the procedures set forth in Section 5(h)(ii) below, that any right
to receive Option Shares, or any other benefit under this Option Award Agreement
(including, without limitation, acceleration of the time or times at which all
or any portion of the Option may be exercised) or that any part of any payment
or benefit received or to be received by the Holder or for the benefit of the
Holder pursuant to any other plan, arrangement or agreement of the Company
(collectively, the “Payments”) would be subject to the excise tax imposed by
section 4999 of the Code, or if any interest or penalties are incurred by the
Holder with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Taxes”), the Company shall pay to the Holder an amount (the “Gross Up”) such
that the net amount retained by the Holder with respect to such Payments, after
the deduction of any Excise Taxes on the Payments and any federal, state and/or
local income or other taxes on the Gross Up provided for by this Section 5(h),
and any interest, penalties or additions to the tax payable by the Holder with
respect thereto, shall be equal to the total present value (using the applicable
federal rate as defined in section 1274 of the Code in such calculation) of the
Payments at the time such Payments are to be made. Any Gross Up that becomes due
pursuant to this Section 5(h) shall be paid to the Holder upon the earlier of
(A) the payment to the Holder of any Payment, or (B) the imposition upon the
Holder or payment by the Holder of any Excise Taxes.
          (ii) Calculation of Gross Up Payment. For purposes of determining
whether any of the Payments will be subject to Excise Taxes and the amount of
such Excise Taxes, the total amount of the Payments will be treated as
“parachute payments” within the meaning of section 280G(b)(2) of the Code, and
all “excess parachute payments” within the meaning of section 280G(b)(1) of the
Code shall be treated as subject to Excise Taxes, unless and except to the
extent that, in the opinion of a nationally recognized certified public
accounting firm selected by the Company (the “Accountants”), such Payments (in
whole or in part) either do not constitute “parachute payments,” including by
reason of section 280G(b)(4) of the Code, or are not subject to Excise Taxes.
All determinations required to be made under this Section 5(h), including
whether and when a Gross Up is required, the amount of such Gross Up, and the
assumptions utilized in arriving at such determination, shall be made by the
Accountants; provided, that any such determinations shall be based upon
“substantial authority” within the meaning of section 6662 of the Code. For
purposes of determining the amount of any Gross Up, the Holder shall be deemed
to pay (A) federal income taxes at the highest applicable marginal rate of
federal taxation for the calendar year in which the Gross Up is to be made, and
(B) any applicable state and/or local income taxes at the highest marginal rate
of taxation for the calendar year in which the Gross Up is to be made, net of
the maximum reduction in federal income taxes that could be obtained from the
deduction of such state or local taxes if paid in such year.
          (iii) Notwithstanding anything to the contrary in this Option, the
provisions of this Section 5(h) shall survive the Expiration Date and shall
continue in full force and effect for so long as the Holder is a disqualified
individual (within the meaning of section 280G(c) of the Code) with respect to
the Company.

B-13



--------------------------------------------------------------------------------



 



     6. Registration of Option Shares; Exercise Block.
     No rights shall be hereby granted which are in violation of applicable
securities laws or regulations. The Company intends that the issuance of the
Option Shares upon exercise of this Option shall be registered with the
Commission under the Securities Act on a Form S-8 or other available form,
provided that the Company shall have no obligation to effect or maintain any
such registration.
     7. Transfer of Option; Transfer of Option Shares.
     (a) At all times during the period beginning on the date hereof and ending
on and excluding December 23, 2008, the Holder shall not Transfer (or cause or
permit any Transfer of) the Option, or any portion thereof, or any shares of
Common Stock issued upon the exercise of the Option, or make any agreement
relating thereto, in each case, without the prior written consent of the
Company. The Holder agrees that any Transfer in violation of this Section 7(a)
shall be void ab initio and of no force or effect. The Holder hereby agrees
with, and covenants to, the Company that the Holder shall not request that the
Company register the Transfer (book entry or otherwise) of any certificate or
uncertificated interest representing any of its shares of Common Stock, unless
such Transfer is made in compliance with this Section 7(a).
     (b) Beginning on and including December 23, 2008, the Option, or any
portion thereof, shall not be transferable except in accordance with Section
10(a) of the 2008 LTIP. Upon transfer of the Option, the Holder must deliver to
the Company a duly executed Option Assignment in the form of Exhibit B and upon
surrender of this Option Award Agreement to the Company, the Company shall
execute and deliver a new Option Award Agreement or Award Agreements in the form
of this Option Award Agreement with appropriate changes to reflect such
assignment, in the name or names of the assignee or assignees specified in the
Option Assignment or other instrument of assignment and, if the Holder’s entire
interest is not being transferred or assigned, in the name of the Holder, and
upon the Company’s execution and delivery of such new Option Award Agreement or
Award Agreements, this Option Award Agreement shall promptly be cancelled;
provided that any assignee shall have all of the rights of an Initial Holder
hereunder. The Holder shall pay any transfer tax imposed in connection with such
assignment (if any). Any transfer or exchange of this Option Award Agreement
shall be without charge to the Holder (except as provided above with respect to
transfer taxes, if any) and any new Option Award Agreement or Award Agreements
issued shall be dated the date hereof. Any transfer of this Option shall be in
compliance with the other provisions hereof.
     8. Covenants. The Company agrees that:
     (a) Securities Filings; Rules 144 & 144A. The Company will (i) file any
reports required to be filed by it under the Securities Act, the Exchange Act or
the rules and regulations adopted by the Commission thereunder, (ii) use its
reasonable commercial efforts to cooperate with the Holder and each holder of
Option Shares in supplying such information concerning the Company as may be
necessary for the Holder or holder to complete and file any information
reporting forms currently or hereafter required by the Commission as a condition
to the availability of an exemption from the Securities Act for the sale of any
Options or Option Shares, (iii) take such further action as the Holder may
reasonably request to the extent required from

B-14



--------------------------------------------------------------------------------



 



time to time to enable the Holder to sell Option Shares without registration
under the Securities Act within the limitations of the exemptions provided by
Rule 144 or 144A under the Securities Act, as such rules may be amended from
time to time, or any similar rule or regulation hereafter adopted by the
Commission, and (iv) upon the request of the Holder, deliver to the Holder a
written statement as to whether it has complied with such reporting
requirements; provided that this subsection (a) shall not require the Company to
make any filing under the Securities Act or Exchange Act which the Company is
not otherwise obligated to make.
     (b) Obtaining of Governmental Approvals and Stock Exchange Listings. The
Company will, at its own expense, (i) obtain and keep effective any and all
permits, consents and approvals of governmental agencies and authorities which
may from time to time be required of the Company in order to satisfy its
obligations hereunder, and (ii) take all action which may be necessary so that
the Option Shares, immediately upon their issuance upon the exercise of this
Option, will be listed on each securities exchange, if any, on which the Common
Stock is then listed.
     (c) Notices Of Certain Events. In case:
          (i) the Company shall authorize the distribution of capital stock of
the Company of any class to the holders of Common Stock or any other
distribution to the holders of Common Stock (other than (i) regular quarterly
cash dividends payable out of consolidated earnings or earned surplus or (ii)
dividends payable in shares of Common Stock or distributions referred to in
Section 5(a)(i) hereof );
          (ii) the Company shall authorize the issuance to all holders of shares
of Common Stock options, convertible securities or any other rights or warrants
to subscribe for or to purchase additional shares of capital stock of the
Company of any class or any other securities, rights or options;
          (iii) the Company shall authorize any reclassification of its Common
Stock;
          (iv) the Company shall authorize any consolidation or merger into or
with, or any sale or other transfer (or permit one or more of its subsidiaries
to effect any sale or other transfer), in one or more transactions, of more than
50% of the assets or earning power of the Company and its subsidiaries (taken as
a whole) to any other person or entity; or
          (v) the Company shall propose to effect a Business Combination, submit
to its stockholders a proposal to approve the liquidation, dissolution or
winding up of the Company, or otherwise effect or enter into any agreement that
reasonably would be expected to result in a Change in Control, then, in each
such case, the Company shall give to the Holder, in accordance with Section
11(e) hereof, a notice of such proposed action, which shall specify the record
date for the purposes of such stock dividend, distribution of rights or
warrants, or the date on which such reclassification, consolidation, merger,
sale, transfer, liquidation, dissolution or winding up is to take place and the
expected date of participation therein by the holders of the shares of Common
Stock, if any such date is to be fixed, and such notice shall be so given in the
case of any action covered by clause (i) or (ii) above at least seven days prior
to the record date for determining holders of the shares of Common Stock for
purposes of such action, and in the case

B-15



--------------------------------------------------------------------------------



 



of any such other action, at least five days prior to the date of the taking of
such proposed action or the expected date of participation therein by the
holders of shares of Common Stock, whichever shall be the earlier. The failure
to give the notice required by this Section 8(c) or any defect therein shall not
affect the legality or validity of any distribution, right, option, warrant,
consolidation, merger, conveyance, transfer, dissolution, liquidation or winding
up, or Change in Control or the vote upon any action.
     9. Lost, Mutilated or Missing Option Award Agreements.
     Upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of any Option Award Agreement, and,
in the case of loss, theft or destruction, upon receipt of indemnification
satisfactory to the Company (in the case of an Initial Holder its unsecured,
unbonded agreement of indemnity or affidavit of loss shall be sufficient) or, in
the case of mutilation, upon surrender and cancellation of the mutilated Option
Award Agreement, the Company shall execute and deliver a new Option Award
Agreement of like tenor and representing the right to purchase the same
aggregate number of Option Shares.
     10. Waivers; Amendments.
     (a) Any provision of the Options, including this Option, may be amended or
waived at any time upon the written approval of the Company and the holders of
Options to purchase a majority of the shares of Common Stock then issuable upon
exercise of the Options, and any such amendment or waiver of the Options so
effected shall apply to this Option and be binding on Holder. The Company shall
give Holder written notice of any amendment or waiver of this Option effected
pursuant to this Section 10(a).
     (b) Except as permitted under Section 10(a), any provision of this Option
may be amended or waived with (but only with) the written consent of the Company
and the Holder. Any amendment or waiver effected in compliance with this Section
shall be binding upon the Company and the Holder.
     (c) No failure or delay of the Company or the Holder in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereon or the exercise of any other right or power. No notice
or demand on the Company in any case shall entitle the Company to any other or
future notice or demand in similar or other circumstances. The rights and
remedies of the Company and the Holder hereunder are cumulative and not
exclusive of any rights or remedies which it would otherwise have.
     11. Miscellaneous.
     (a) Stockholder Rights. This Option shall not entitle the Holder, prior to
the exercise of this Option, to any rights as a stockholder of the Company,
including, without limitation, the right to vote or to receive any dividends or
other payments or to consent or to receive notice as a stockholder in respect of
the meetings of stockholders or for the election of directors of the Company or
to share in the assets of the Company in the event of the liquidation,
dissolution or

B-16



--------------------------------------------------------------------------------



 



winding up of the Company’s affairs or any other matter, or any rights
whatsoever as a stockholder of the Company.
     (b) Expenses. The Company shall pay all reasonable expenses of the Holder,
including reasonable fees and disbursements of counsel, in connection with any
waiver or consent hereunder or any amendment or modification hereof, or the
enforcement of the provisions hereof; provided that the Company shall not be
required to pay any expenses of the Holder arising solely in connection with a
transfer of the Option.
     (c) Successors and Assigns. All the provisions of this Option by or for the
benefit of the Company or the Holder shall bind and, subject to Section 7, inure
to the benefit of their respective successors and assigns.
     (d) Severability. In case any one or more of the provisions contained in
this Option shall be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby. The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     (e) Notices. Any notice or other communication hereunder shall be in
writing and shall be sufficient if sent by first-class mail or courier, postage
prepaid, and addressed as follows: (a) if to the Company, addressed to the
Company at its address for notices as set forth below its signature hereon or
any other address as the Company may hereafter notify to the Holder and (b) if
to the Holder, addressed to such address as the Holder may hereafter from time
to time notify to the Company for the purposes of notice hereunder.
     (f) Equitable Remedies. Without limiting the rights of the Company and the
Holder to pursue all other legal and equitable rights available to such party
for the other parties’ failure to perform its obligations hereunder, the Company
and the Holder each hereto acknowledge and agree that the remedy at law for any
failure to perform any obligations hereunder would be inadequate and that each
shall be entitled to specific performance, injunctive relief or other equitable
remedies in the event of any such failure.
     (g) Continued Effect. Rights and benefits conferred on the holders of
Option Shares pursuant to the provisions hereof, shall continue to inure to the
benefit of, and shall be enforceable by, such holders, notwithstanding the
surrender of this Option to, and its cancellation by, the Company upon the full
or partial exercise or repurchase hereof.
     (h) Governing Law. ALL QUESTIONS ARISING WITH RESPECT TO THE PROVISIONS OF
THE OPTION SHALL BE DETERMINED AS FOLLOWS: (I) WITH RESPECT TO ANY CORPORATE
MATTERS, BY APPLICATION OF THE LAWS OF THE STATE OF NEVADA, AND (II) WITH
RESPECT TO ANY NON-CORPORATE MATTERS, BY APPLICATION OF THE LAWS OF THE STATE OF
OKLAHOMA; IN EACH CASE, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT NEVADA LAW OR OKLAHOMA LAW, AS APPLICABLE, IS
PREEMPTED BY FEDERAL LAW. THE OBLIGATION OF THE COMPANY TO SELL

B-17



--------------------------------------------------------------------------------



 



AND DELIVER COMMON STOCK HEREUNDER IS SUBJECT TO APPLICABLE FEDERAL AND STATE
LAWS AND TO THE APPROVAL OF ANY GOVERNMENTAL AUTHORITY REQUIRED IN CONNECTION
WITH THE AUTHORIZATION, ISSUANCE, SALE, OR DELIVERY OF SUCH COMMON STOCK.
     (i) Section Headings. The section headings used herein are for convenience
of reference only and shall not be construed in any way to affect the
interpretation of any provisions of the Option.
     (j) Registration Rights Agreement. The execution by Holder of this Option
also shall constitute the execution by Holder of, and the agreement by the
Holder to the terms and provisions of, the Registration Rights Agreement of even
date herewith by and among the Company and the parties receiving Common Stock
and the parties receiving Options pursuant to Section 6(i) of the 2008 LTIP (the
“Registration Rights Agreement”), and by its execution hereof the Company does
hereby acknowledge that Holder shall be a Holder under the Registration Rights
Agreement entitled to the benefits thereof to the same extent as if executing a
counterpart thereof.

B-18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Option to be duly executed
by its authorized signatory as of the day and year first above written.
     

                Crusader Energy Group Inc., a Nevada corporation
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    
 
            Address for Notices:       Crusader Energy Group Inc.     4747
Gaillardia Parkway     Oklahoma City, Oklahoma 73142     Attention: President  
  Telephone: (405) 285-7555     Facsimile: (405) 285-7522
 
            With copies (which shall not constitute notice) to:
 
            Hall, Estill, Hardwick, Gable,     Golden & Nelson, P.C.     320
South Boston Avenue, Suite 200     Tulsa, Oklahoma 74103     Attention: Del L.
Gustafson, Esq.     Telephone (918) 594-0413     Facsimile (918) 594-0505

B-19



--------------------------------------------------------------------------------



 



APPENDIX I
EXERCISE SCHEDULE
The Holder may exercise this Option in accordance with the following schedule
(the “Exercise Schedule”):

  (a)   with respect to one-fourth (1/4) of the Option Shares, at any time
during calendar year 2009;     (b)   with respect to one-fourth (1/4) of the
Option Shares, at any time during calendar year 2010;     (c)   with respect to
one-fourth (1/4) of the Option Shares, at any time during calendar year 2011;
and     (d)   with respect to one-fourth (1/4) of the Option Shares, at any time
during calendar year 2012 until 5:00 p.m. (New York City time) on the Expiration
Date;

provided, that if all or any portion of any one-fourth (1/4) portion of the
Option is not exercised during the period of time permitted by clause (a), (b),
(c) or (d) above, as applicable, such portion of the Option not exercised shall
no longer be exercisable and shall terminate and become null and void.
Notwithstanding the foregoing, with respect to any portion of the Option that
has not yet been exercised (and has not terminated as described in the preceding
sentence), the Option shall become exercisable in its entirety during the period
(the “Accelerated Exercise Period”) that begins on the date of the earliest to
occur of:

  (i)   the date the Holder becomes “disabled” (within the meaning of the
Nonqualified Deferred Compensation Rules), as determined by the Company in its
discretion exercised in good faith;     (ii)   the date of the Holder’s death;  
  (iii)   the date of the Holder’s “separation from service” with the Company
and its subsidiaries (within the meaning of the Nonqualified Deferred
Compensation Rules) for any reason, provided that, if the Holder is a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules,
the date that is the first day of the seventh month following the Holder’s
separation from service;     (iv)   the date of (and immediately prior to, but
contingent on the occurrence of) a Change in Control of the Company that is also
a “change in control event” (within the meaning of the Nonqualified Deferred
Compensation Rules); and

B-20



--------------------------------------------------------------------------------



 



  (v)   the date that the Holder experiences an “unforeseeable emergency”
(within the meaning of the Nonqualified Deferred Compensation Rules), as
determined by the Company in its discretion exercised in good faith;

and ends at 5:00 p.m. (New York City time) on (including) the later of (A) the
last day of the calendar year that includes such date, and (B) the date that is
the 15th day of the third calendar month following such date. Immediately
following the end of the Accelerated Exercise Period, the Option will no longer
be exercisable and the Option, to the extent not previously exercised, will
terminate and become null and void.
Notwithstanding the foregoing provisions of this Appendix I: (x) in the event
the exercise of this Option or a portion thereof would violate an applicable
Federal, state, local, or foreign law (including if at any time of a proposed
exercise there shall be an effective registration statement registering under
the Securities Act the issuance of the Option Shares upon exercise of the Option
(a “Registration Statement”) and there shall have occurred an event which makes
any statement made in the Registration Statement, related prospectus or any
document incorporated therein by reference untrue in any material respect or
which requires the making of any changes in such Registration Statement,
prospectus or documents so that they will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading) or would jeopardize
the ability to the Company to continue as a going concern, the Company may
prohibit the exercise of this Option, and the expiration of the Option or a
portion thereof (as provided in the preceding provisions of this Appendix I) may
be tolled, provided that the period during which the Option, or any applicable
portion thereof, may be exercised shall not be extended more than 30 days after
the exercise of the Option, or any applicable portion thereof, first would no
longer violate an applicable Federal, state, local, or foreign law or would
first no longer jeopardize the ability of the Company to continue as a going
concern; (y) if the Company reasonably anticipates that, as a result of the
application of section 162(m) of the Code, the Company’s deduction with respect
to the Holder’s exercise of the Option, or any portion thereof, would not be
permitted, then the expiration of the Option or a portion thereof (as provided
in the preceding provisions of this Appendix I) may be tolled, provided that the
Holder shall be required to exercise the Option, or the applicable portion
thereof, either during the Holder’s first taxable year in which the Company
reasonably anticipates, or should reasonably anticipate, that if exercise
occurred during such year, the Company’s deduction with respect thereto would
not be barred by application of section 162(m) of the Code or during the period
beginning with the date of the Holder’s separation from service (within the
meaning of the Nonqualified Deferred Compensation Rules) and ending on the later
of the last day of the Company’s taxable year in which the Holder separates from
service or the 15th day of the third month following the Holder’s separation
from service, subject to certain other requirements specified in Treas. Reg.
§ 1.409A-2(b)(7)(i); and (z) the Company may provide that the expiration of the
Option will be tolled upon such other events and conditions as may be prescribed
in the Nonqualified Deferred Compensation Rules.
For purposes of this Appendix I, the term “Nonqualified Deferred Compensation
Rules” means the limitations and requirements of section 409A of the Code and
the regulations and any other authoritative guidance promulgated thereunder.

B-21



--------------------------------------------------------------------------------



 



Exhibit A
Form of Notice of Exercise
                                        ,20     

To:   Crusader Energy Group Inc.
4747 Gaillardia Parkway
Oklahoma City, Oklahoma 73142
Attention: President
Telephone: (405) 285-7555
Facsimile: (405) 285-7522

     Reference is made to the Option Award Agreement, dated
                    , issued by Crusader Energy Group Inc.. Terms defined
therein are used herein as therein defined.
     The undersigned, pursuant to the provisions set forth in the Option, hereby
irrevocably elects and agrees to exercise                      Option Shares
represented by the Option and purchase the whole number of shares of Common
Stock issuable upon the exercise of such Option, and herewith makes payment in
full therefor at the Exercise Amount of
$                                         in the following form:
                                        .
     The undersigned requests that a certificate representing such shares of
Common Stock be registered in the name of                     , whose address is
                                        , and that such certificate be delivered
to                     , whose address is
                                        . Any cash payments to be paid in lieu
of a fractional Share of Common Stock should be made to                     ,
whose address is                                         , and the check
representing payment thereof should be delivered to                     , whose
address is                                         .
     If the number of shares of Common Stock as to which the Option is being
exercised is a partial exercise of the Option, the undersigned hereby requests
that a new Option Award Agreement representing the remaining balance of the
shares of Common Stock issuable upon exercise of the Option be registered in the
name of                     , whose address is:
                                        .
     The undersigned hereby represents and warrants to the Company that (i) the
Holder is exercising the Option [for its own account or the account of an
Affiliate for investment purposes and not with the view to any sale or
distribution, it is an “accredited investor” as that term is defined in Rule 501
under the Securities Act, and by reason if its business and financial experience
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the investment
hereunder] OR [pursuant to an effective registration statement under the
Securities Act and in compliance with any applicable state securities or “blue
sky” laws] and (ii) the Holder

B-22



--------------------------------------------------------------------------------



 



will not offer, sell or otherwise dispose of the Option or any Option Shares in
violation of applicable securities laws.

           
 
  [NAME OF HOLDER]
 
       
 
  By    
 
       
 
  Name:    
 
  Title:    
 
       
 
  [ADDRESS OF HOLDER]

B-23



--------------------------------------------------------------------------------



 



Exhibit B
Form of Option Assignment
     Reference is made to the Option Award Agreement, dated
                    , issued by Crusader Energy Group Inc. (the “Company”).
Terms defined therein are used herein as therein defined.
     FOR VALUE RECEIVED                                          (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
Assignor as set forth in such Option, with respect to the number of shares of
Common Stock issuable upon exercise of such Option, to the Assignee(s) as set
forth below:

          Name(s) of Assignee(s)   Address(es)   Number of Option
Shares
  
       

     All notices to be given by the Company to the Assignor as Holder shall be
sent to the Assignee(s) at the above listed address(es), and, if the number of
shares of Common Stock issuable upon exercise of the Option being hereby
assigned is less than all of the shares purchasable upon exercise of the Option
held by the Assignor, then also to the Assignor.
     The Assignor requests that the Company execute and deliver a new Option
Award Agreement or Option Award Agreements in the name or names of the Assignee
or Assignees, as is appropriate, or, if the number of shares of Common Stock
issuable upon exercise of the Option being hereby assigned is less than all of
the shares purchasable upon exercise of the Option held by the Assignor, new
Option Award Agreements in the name or names of the Assignee or the Assignees,
as is appropriate, and in the name of the Assignor.
     The undersigned represents that the Assignee has represented to the
Assignor that the Assignee is acquiring the Option for its own account or the
account of an Affiliate for investment purposes and not with the view to any
sale or distribution, and that the Assignee will not offer, sell or otherwise
dispose of the Option or the Option Shares except under circumstances as will
not result in a violation of applicable securities laws.
     Dated:                     , 20                    

              [NAME OF ASSIGNOR]
 
       
 
  By    
 
       
 
  Name:    
 
  Title:    
 
            [ADDRESS OF ASSIGNOR]

B-24